Exhibit 10.13

 

EXHIBIT “B”

 

MEMORANDUM OF AGREEMENT

 

BETWEEN DREAMWORKS L.L.C. AND UNIVERSAL CITY STUDIOS, INC.

 

HOME VIDEO FULFILLMENT SERVICES

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.

   General Purpose    1

2.

   Videograms And Pictures    1

3.

   MCA Obligations    3

4.

   CIC Services    5

5.

   MCA Service Fees    6

6.

   Term    8

7.

   Termination Of Agreement    8

8.

   Additional Provisions    12

SCHEDULE I

   17

SCHEDULE II

   28

SCHEDULE III

   38

EXHIBIT “B-1”

   40

 

i



--------------------------------------------------------------------------------

 

EXHIBIT “B”

 

(MEMORANDUM OF AGREEMENT)

 

BETWEEN DREAMWORKS L.L.C. AND UNIVERSAL CITY STUDIOS, INC.

 

HOME VIDEO FULFILLMENT SERVICES

 

This agreement (which incorporates by reference herein the attached Schedules I,
II and III and Exhibit “B-1”) (“Exhibit B”) is entered into as of June
            , 1995 by and between DreamWorks L.L.C., a Delaware Limited
Liability Company (“DW”), and Universal City Studios, Inc. (herein “MCA”)
relating to home video fulfillment services.

 

In consideration of the covenants and conditions herein contained, and for other
good and valuable consideration, the parties hereto agree as follows:

 

1. General Purpose

 

DW is engaged in the business of distribution of “Videograms” (as defined below)
of “DW Pictures” (as defined below) throughout the world and, as between DW and
MCA, exercises total dominion and control over distribution thereof. MCA is
willing to render certain fulfillment services to DW in furtherance of DW’s
Videogram business and accept the terms and conditions set forth herein for such
services.

 

2. Videograms And Pictures

 

A. Videograms

 

A “Videogram” is a videocassette, laserdisc or Digital Versatile Disc (“DVD”)
intended for in-home use by members of the public and physically transported to
the home for such use that is sold or rented and physically embodies (without
need for further transfer of data or further activation or other authorization
from outside the home) a “Picture” (as defined below) for exhibition by a
playback device which causes a visual image of the Picture to be seen, in a
linear fashion, as such Picture is made available by DW for video distribution,
and which Picture appears on the screen of a television receiver or other
monitor in the home. CD-ROM, CD-I products, video games, and interactive
products (including, but not limited to, DVD interactive products containing a
Picture[s]) or pictures of any type, are not Videograms.

 

B. Pictures/DW Videograms

 

A “Picture” is, in reference to a Videogram, a theatrical motion picture, one or
more TV programs, TV movies or TV episodic series, or a direct-to-video motion
picture (any of which may be live action, animated, short, feature length or
otherwise), except to the extent DW reserves any rights in and to such Videogram
pursuant to the terms of this Exhibit “B”. DW shall designate at its sole
discretion which, if any, of its Pictures (each, a “DW Picture”) will be
distributed by means of a Videogram (each, a “DW Videogram”).

 

1



--------------------------------------------------------------------------------

C. Scope of Fulfillment Services

 

Subject to the terms of this Exhibit “B” (including, without limitation,
Paragraph 3.A. below) MCA shall have the exclusive right and obligation to
render fulfillment services for every DW Videogram which is initially
distributed as a DW Videogram during the Term or within*** following the
corresponding DW Picture’s initial general U.S. theatrical release (provided
such initial U.S. theatrical release occurs during the Term), and shall be
obligated to render such services as requested by DW in accordance with and
subject to the terms of this Exhibit “B”. To the extent MCA is required to
render fulfillment services in connection with any DW Videogram as provided
above, DW may elect in its sole discretion to require MCA to render fulfillment
services in connection with such DW Videogram(s) for the entire initial (as
determined by DW in its absolute discretion) distribution cycle throughout the
Territory notwithstanding expiration of the Term (in which event this Exhibit
“B” shall remain in full force with respect to such DW Videogram(s) for such
extended period). DW shall consult in good faith with MCA respecting the timing
of television releases, interactive devices containing an entire DW Picture(s)
and mail order sales, provided, however, that in the event of a disagreement,
DW’s decision shall govern. MCA shall not have the right to refuse to render
fulfillment services in connection with any DW Videogram, except (i) where its
provision of such services is expressly prohibited by applicable law; (ii) where
its refusal is for censorship reasons; or (iii) in a country(ies) where neither
Cinema International Corporation B. V., a company incorporated in the
Netherlands, nor any entity which it owns or controls in whole or in part
(“CIC”) renders, or arranges for the rendering of, fulfillment services in
connection with Videograms. Where permitted, MCA will give timely prior notice
of its intention not to render fulfillment services in connection with a DW
Videogram in sufficient time to allow DW to render fulfillment services, or
cause fulfillment services to be rendered, for such DW Videogram(s) on or about
the dates contemplated for initial Videogram release. If MCA refuses as provided
above (or is deemed unable due to force majeure as provided in Paragraph
7.d.(ii) below) to render fulfillment services in connection with any DW
Videogram hereunder (and/or with respect to any DW Videogram embodying a DW
Picture(s) in connection with which MCA refuses to distribute pursuant to
Paragraph 2.c. of Exhibit “A”) in any country(ies), DW shall have the right in
its sole discretion to withdraw any such DW Videogram(s) from MCA, and render
fulfillment services or cause fulfillment services to be rendered, for such
Videogram(s) in such countries(ies) at its risk (except as provided in Paragraph
8.D.(ii) of this Exhibit “B” with respect to loss or destruction of any DW
Videograms or related physical elements in MCA’s or CIC’s or any of their
“Subdistributors” (as defined below) or agents’ possession or control), without
any obligation (including, without limitation, any obligation to pay any
“Service Fee” or “Service Expenses”) with respect to the distribution of such DW
Videogram(s) in such country(ies) incurred after the date DW withdraws such DW
Videogram(s) from MCA. In the event DW elects to withdraw any DW Videogram(s)
from MCA by reason of MCA refusing to distribute the corresponding

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

2



--------------------------------------------------------------------------------

DW Picture(s) pursuant to Paragraph 2.c. of Exhibit “A”, DW will use
commercially reasonable best efforts to utilize materials previously approved by
DW and created by MCA and/or CIC in connection with such DW Videogram(s), and DW
shall reimburse MCA and/or CIC for their actual out-of-pocket costs for any
materials DW elects to utilize.

 

D. Notwithstanding anything to the contrary in this Exhibit “B”, the parties
agree that: (i) MCA shall not be required hereunder to violate any contract
existing as of the date hereof or any law, provided MCA shall give DW written
notice promptly following (1) DW’s submission of a proposed marking plan(s) or
other request for “Services” (as defined below), but in no event later than 30
days following such submission or request specifying in reasonable detail any
requirement hereunder which would cause MCA to violate any such existing
contract (and including a copy of the relevant provision[s] of such contract)
and/or any law or (2) MCA’s knowledge of any such violation or prospective
violation; (ii) if MCA receives a claim (which MCA in its good faith business
judgment believes poses a risk of a result materially adverse to MCA) that any
Services requested by DW violate any third party rights and, as a result
thereof, MCA desires to discontinue rendering such Services, MCA will be
permitted to do so until such time, if ever, as such claim has been resolved in
MCA’s favor or in any other manner which does not prevent MCA from rendering
such Services and provided that, prior to discontinuing such Services, MCA shall
give DW written notice specifying in reasonable detail the specifics of such
claim (as well as a copy of any relevant pleadings, demand letters,
correspondence, etc.) and shall nonetheless continue rendering such Services for
a reasonable period of time so as to enable DW to arrange for a commercially
acceptable alternative; (iii) MCA shall not be required to cause CIC to deliver
greater services, information, data or reports (collectively, “Services”) than
the comparable level of Services which CIC then renders to MCA or to any of the
“CIC Owners” (as defined below) (provided, however, that MCA will use its best
efforts to cause CIC to comply with any additional requirements or Services
requested by DW, it being acknowledged that MCA cannot guarantee that CIC will
agree to do so); and (iv) there will not be a material reduction (on an overall
basis) in the Services provided hereunder, from that provided by CIC to MCA or
any of the CIC Owners in June 1995 although the parties acknowledge that (1) any
such material reduction shall not be deemed to be a breach of this Exhibit “B”,
and (2) each of the CIC Owners may themselves render or cause to be rendered
specific Services theretofore rendered by UIP and, in such event, to the extent
MCA renders or causes to be rendered such Services to its own Videograms
generally, it shall provide such Services to DW at no additional cost.

 

3. MCA Obligations

 

A. Fulfillment Services

 

MCA’s fulfillment services are set forth in Schedule I attached hereto, which
together with such ancillary and miscellaneous services reasonably necessary to
facilitate the successful rendition of such services shall constitute MCA’s
obligations hereunder. Notwithstanding the foregoing or anything to the contrary
in this Exhibit “B”, DW retains (and reserves for itself) the right to render,
or cause to be rendered, all fulfillment services

 

3



--------------------------------------------------------------------------------

and related activities in connection with its right to sell or otherwise
distribute DW Videograms as promotional or premium items in connection with a
so-called commercial tie-in arrangement or otherwise (including, but not limited
to, sale of DW Videograms at a fast food restaurant such as McDonald’s or Burger
King, or at any other business not regularly in the business of selling or
renting Videograms, whether or not the purchaser of such DW Videogram must also
purchase one of such business’ normal products); or for use in or by schools, or
community, religious or charitable institutions; or for use in so-called award
campaigns, and any amounts. received in connection therewith shall be excluded
from “Domestic Receipts” (as defined in Schedule II) and “Foreign Receipts” (as
defined in Schedule II); provided, however, that DW may in its sole discretion
delegate in writing to MCA the rendering of fulfillment services in connection
with these rights, in which event MCA shall carry out DW’s instructions and any
amounts received which are directly attributable to such fulfillment services
shall be included in Domestic Receipts or Foreign Receipts, as applicable. If
MCA renders fulfillment services per the preceding sentence in connection only
with part of a premium or promotional deal, as requested by DW, then MCA’s
Service Fees shall be calculated only on that portion of the Domestic Receipts
and/or Foreign Receipts, as applicable, directly attributable to MCA’s rendition
of fulfillment services. (For example, if DW enters into an agreement with
McDonalds whereby DW agrees to pick, pack and ship 4,000,000 DW Videograms of a
particular DW Picture to McDonalds, and MCA picks, packs and ships 1,000,000 DW
Videograms of such DW Picture, then in MCA’s inventory to McDonalds at DW’s
request and on DW’s behalf, MCA’s Service Fee shall be calculated on 25% of the
“Receipts” [as defined in Schedule II] from such deal.) The parties further
agree that: (i) DW will give MCA notice of its intended theatrical or
non-theatrical DW Videograms in connection with which DW will be requiring MCA
to render fulfillment services in the next three months, updated on a revolving
quarterly basis; such notice shall include courtesy notice of any such DW
Videograms which DW has then scheduled to release after such quarter; and (ii)
DW shall give MCA 12-months (or such shorter period as may be dictated by DW s
release schedule) advance courtesy notice of any intended direct-to-video DW
Videogram(s) (rental and/or sell-through) in connection with which DW will be
requiring MCA to render fulfillment services. If MCA anticipates that it will
(and does) incur additional overhead as a direct result of rendering fulfillment
services in connection with such non-theatrical DW Videograms, it must so advise
DW in writing of all such additional overhead expenses not less than 90 days in
advance thereof and, if DW thereafter commits to such number of non-theatrical
releases, DW cannot reduce the number of such non-theatrical releases without
reimbursing MCA for such additional incremental overhead; (iii) if MCA objects
to any DW promotion or DW’s early television exploitation of a DW Picture(s)
which is contrary to MCA’s prevailing policy for all MCA releases, then MCA
shall have the right to publicly so state that DW’s policy is contrary to MCA’s
policy; and (iv) MCA shall give DW, on a continuing basis, reports of other
studio’s release activities to the extent the same are available and as
consistent with law and the other provisions of this Exhibit “B”.

 

B. Picture-by-Picture

 

(i) Such fulfillment services shall be rendered on a Picture-by-Picture,
territory-by-territory basis as requested and directed by DW, provided that MCA
shall not

 

4



--------------------------------------------------------------------------------

be required to render fulfillment services hereunder that are in the aggregate
substantially in excess of the comparable type of services which MCA renders, or
secures the rendering of by third parties, in connection with its own or any
third parties’ comparable Videograms.

 

(ii) Every fulfillment service MCA provides to DW in connection with each DW
Videogram hereunder will be rendered in compliance with DW’s contractual
obligations to third parties of which MCA receives notice.

 

C. Credit

 

MCA shall comply with DW’s credit requirements respecting the DW Videograms,
and, in this regard, it is agreed that DW Home Video shall receive credit in the
form “DreamWorks Home Video” or such other form as DW designates from
time-to-time on screen and in packaging and advertising and that DW shall have
the right to designate all other credits on the DW Videograms (and that neither
MCA and/or CIC shall be entitled to receive any credit in connection with same).
Any MCA agreement with a third party for fulfillment services for the DW
Videograms shall provide that the third party contracting with MCA is
contractually bound to abide by all such credit obligations.

 

D. Out-of-Pocket Costs

 

MCA shall, unless instructed otherwise by DW, secure and pay for goods and
services from third parties in the video business on DW’s behalf, provided that
(i) the costs are substantially equivalent to the costs (including the benefits
of discounts, rebates and allocations) paid by MCA on behalf of its own video
business; and (ii) are encompassed within budgets pre-approved by DW for the
services to be so rendered. DW shall reimburse MCA for such out-of-pocket costs
expended on DW’s behalf as provided in Schedule II attached hereto.
Notwithstanding the foregoing, if DW enters into its own third party
arrangements per paragraph 8 of Schedule I, DW shall pay such third party
supplier(s) directly as set forth therein.

 

4. CIC Services

 

The parties acknowledge that MCA will cause the fulfillment services in the
“Foreign Territory” (as defined below) to be rendered by CIC, and MCA hereby
guarantees and will be fully responsible for performance hereunder by CIC in
accordance with and subject to the terms and conditions set forth in this
Exhibit “B”. References to CIC therefore shall refer to those services of CIC
which MCA is supplying hereunder and, where applicable, references to MCA
include CIC. With respect to the DW Videograms, MCA shall delegate to DW
whatever powers and authorities MCA is entitled to under its agreement with CIC;
provided, however, that if MCA is contractually prevented from delegating such
powers and authorities under its presently existing agreement with CIC, MCA will
exercise such powers and authorities on DW’s behalf and at DW’s direction or in
concert with MCA. The parties acknowledge that CIC may render fulfillment
services for the DW Videograms through the Subdistributors in the territories
and on the terms as more specifically set forth in Exhibit “B-1”, attached
hereto and incorporated herein by this reference; in these instances, references
in this Exhibit “B” to “CIC” shall include all

 

5



--------------------------------------------------------------------------------

Subdistributors. Amounts received by CIC and any such Subdistributors shall be
deemed Receipts received by MCA and there will be no “doubling up” of MCA’s and
CIC’s “Service Fees” and/or “Service Expenses”. The parties acknowledge that,
subject to DW’s reasonable approval and the provisions of Paragraph 5.B., CIC’s
fulfillment services may be rendered by CIC through a co-venture(s) in some
territories within the Territory (e.g., Hong Kong, China), which co-ventures
shall not be considered subdistribution. In these instances, reference to “CIC”
shall include such co-ventures for all purposes hereunder. Accordingly, all
amounts payable or credited to such co-ventures in connection with the DW
Videograms shall be included in deemed “Foreign Receipts”, and DW shall be
accorded audit rights with respect to all such co-ventures.

 

5. MCA Service Fees

 

A. Domestic Receipts

 

Service Fees for MCA’s fulfillment services are based on Domestic Receipts from
the “Domestic Territory” (i.e., United States and Canada and their territories
and possessions [including, specifically without limitation, Guam, Midway
Islands, U.S. Virgin Islands, Canal Zone, Saipan, Marshall Islands and Puerto
Rico], the Bahamas and Bermuda), as more fully set forth in Schedule II.

 

B. Foreign Receipts

 

Service Fees for MCA’s fulfillment services are based on Foreign Receipts from
the “Foreign Territory” (i.e., the entire world excluding only: (i) the Domestic
Territory; and (ii) South Korea, North Korea and the remainder of Asia
[excluding Japan], but only if and to the extent DW assigns distribution rights,
the right to render fulfillment services [“Service Rights”] and/or any or all of
DW’s rights in connection with the DW Videograms, as DW elects from
time-to-time, in such countries to or through Lee Entertainment L.L.C. or any of
its affiliated or related parties, or any of their successors or designees
[collectively, the “Korean Shareholder”] pursuant to an agreement between DW and
the Korean Shareholder [the “Investor Agreement”]). The number of countries so
excluded may increase during the Term as such Korean Shareholder distributes or
renders fulfillment services similar to those defined hereunder for DW
Videograms in more countries in Asia (other than Japan). DW will provide MCA
with reasonable notice, if and to the extent that DW receives same, of such
additional countries, although DW’s failure to do so shall not be deemed a
breach of this Exhibit “B”; provided, however, if and to the extent that MCA
and/or CIC has previously entered into arrangements, pre-approved by DW in such
additional countries, DW shall hold harmless MCA from any third party claims and
actual out-of-pocket losses (i.e., excluding internal costs, profits and/or
other consequential damages) resulting from DW’s failure to provide timely
notice. In any event, any such change in countries shall be prospective only
(i.e., it will only affect DW Videograms in connection with which MCA has not
rendered fulfillment services). Notwithstanding the foregoing, if the Korean
Shareholder’s distribution rights or Service Rights have terminated with respect
to a particular DW Videogram(s) or in a specified country(ies), and/or if the
Investor Agreement terminates, then to the extent the Korean Shareholder no
longer has such rights, the Foreign Territory shall then include any such

 

6



--------------------------------------------------------------------------------

excluded country(ies) and/or MCA shall then have Service Rights with respect to
the particular DW Videogram(s), as the case may be. Notwithstanding the
foregoing, it is agreed that the Korean Shareholder may not cause fulfillment
services for DW Videograms to be rendered through another U.S. “major” motion
picture entity (currently Twentieth Century Fox, MGM, Warner Bros., Sony and
Disney), although it may engage in a co-venture with such entity(ies) for such
distribution or fulfillment services.

 

C. Inclusion of DW Contracts

 

DW shall have the right to enter into contracts in its own name with SuperComm,
Rentrack and/or other intermediary distribution entities substantially similar
to SuperComm and Rentrack. All revenue directly attributable to the actual sale
of DW Videograms pursuant to such contracts, other than a sale advance or
signing bonus (both of which shall be retained by DW and not included in
Receipts), shall be included in Domestic Receipts or Foreign Receipts, as
applicable, for the purpose of determining MCA’s Service Fees. Notwithstanding
the foregoing, with respect to sale advances, MCA shall be entitled to its
Domestic Service Fee and/or Foreign Service Fee, as applicable, with respect
thereto as and to the extent such advance is earned out by the actual sale of DW
Videograms. If and to the extent required by DW, MCA will provide fulfillment
services in connection with these contracts.

 

MCA shall enter into contracts with respect to DW Videograms in its own name
(subject to DW’s right to approve the terms of such contracts and be directly
involved [in-person] in the negotiations of such contracts) or as otherwise
requested by DW, with retail accounts (e.g., video chains and stores), general
merchandise stores (e.g., Wal-Mart, K-Mart, supermarkets) and similarly situated
parties who are or may reasonably be expected to be Videogram customers of MCA.
If MCA fails to enter into such contracts promptly following DW’s request, DW
shall have the right to enter into such contracts in DW’s own name). If and to
the extent required by DW consistent with this Exhibit “B”, MCA will provide
fulfillment services in connection with such contracts. Provided MCA renders all
fulfillment services required pursuant to the preceding sentence, all revenue
directly attributable to the actual sale of DW Videograms pursuant to such
contracts, other than a sale advance or signing bonus (both of which shall be
remitted to DW), shall be included in Domestic Receipts or Foreign Receipts, as
applicable, for the purpose of determining MCA’s Service Fees; provided,
however, that with respect to sale advances, MCA shall be entitled to its
Domestic Service Fee and/or Foreign Service Fee, as applicable, with respect
thereto as and to the extent such advance is earned out by the actual sale of DW
Videograms. Notwithstanding the foregoing, if such contracts require MCA to bear
additional costs in connection with extraordinary fulfillment services not
customarily rendered by MCA in connection with other Videograms and MCA so
informs DW promptly upon DW’s request that MCA render fulfillment services in
connection with such contracts, then DW will, at DW’s election, either: (a)
reimburse MCA for such additional costs pre-approved by DW; (b) require MCA to
render fulfillment services (except only such extraordinary fulfillment
services) in connection with such contract(s); or (c) withdraw such contracts
from MCA, in which event MCA shall not be required to render fulfillment
services with respect thereto and no Service Fee shall be payable to MCA in
connection with such contracts.

 

7



--------------------------------------------------------------------------------

6. Term

 

“Term” means the period commencing on the date hereof and continuing through
December 31, 2001; provided that the Term may be extended for an additional
four-year period at DW’s and MCA’s mutual agreement confirmed by both parties in
writing no later than 90 days prior to December 31, 2001 and/or as set forth in
Exhibit “B-1”. Notwithstanding the foregoing and subject to the terms of this
Exhibit “B”, as and to the extent required by DW pursuant to Paragraph 2.B.
above, MCA will continue to render fulfillment services in connection with the
DW Videograms on a Picture-by-Picture and country-by-country (or
territory-by-territory) basis, following expiration of the Term. Notwithstanding
the foregoing, the Term is subject to earlier termination in accordance with
Paragraph 7 below.

 

7. Termination Of Agreement

 

A. Termination Without Cause:

 

(i) DW and/or MCA shall be entitled to terminate this Exhibit “B” and/or Exhibit
“A” (but not Exhibit “C” and/or Exhibit “D”) as DW or MCA, as applicable,
determines in its sole discretion at any time, without cause, upon twelve
months’ written notice. Termination without cause must be in good faith and
after written notice to the non-terminating party specifying in good faith the
terminating party’s problems, suggested solutions and following the opportunity
for both parties to meet and work together to cure such problems. Termination
under this subparagraph 7.A. will not be subject to arbitration and/or
litigation except for claims of bad faith or an alleged violation of the next
sentence. Termination without cause would not be appropriate if the reason for
the termination was: (a) solely for the economic advantage of the terminating
party (e.g., for DW to make a better deal or if MCA determined that this is not
a good deal), it being acknowledged that if DW’s policies with respect to
television release and mail order sales holdbacks, premium and promotional
rights and/or interactive rights are substantially different than MCA’s policies
respecting same, and such DW policies materially and detrimentally affect MCA’s
business, MCA’s election to terminate without cause for such reason shall not be
deemed to be solely for its economic advantage; and/or (b) solely because DW has
started (or wants to start) its own fulfillment or an additional or expanded
distribution company and/or network for the Territory (although if DW otherwise
terminates without cause, DW may thereafter commence its own fulfillment or an
additional or expanded distribution company and/or network).

 

B. Termination With Cause:

 

(i) This Exhibit “B” (and Exhibit “A”, if DW determines in its sole discretion)
may be terminated by the terminating party, either (a) entirely; (b) in any
country(ies) or “Region(s)” (i.e., South America, Western Europe, Australia/New
Zealand, Japan/Far East and Africa) where the applicable event, breach or
non-performance has occurred (and either entirely in such country[ies] or
Region[s], or only with respect to any of the DW Videogram(s) affected by such
event, breach or non-performance in such country[ies] or Region[s]); and/or (c)
in the entire Territory with

 

8



--------------------------------------------------------------------------------

respect to any DW Videogram(s) affected by such event, breach or nonperformance,
all as the terminating party determines in its sole discretion without prejudice
to any other rights or remedies available to it, upon the happening of any of
the following circumstances:

 

(a) If the other party shall materially breach this Exhibit “B” (provided that
the non-terminating party shall have a period of 30 days, or such other shorter
period as may be reasonably required, with respect to each alleged breach,
following written notice thereof specifying in reasonable detail the alleged
breach and the action(s) necessary to cure same and indicating the DW
Videogram(s) and country(ies) or Region(s) being terminated) to cure an
inadvertent breach; provided that no such cure shall be allowed for a second
breach of the same type as to which the breaching party has previously been
notified and given a cure period; or

 

(b) If the non-terminating party shall make any assignment for the benefit of
creditors, file a petition for bankruptcy, be judged bankrupt or become
insolvent, or if the other party restructures or dissolves or changes pursuant
to government order affecting a significant portion of the market.

 

(ii) This Exhibit “B” (and Exhibit “A”, if DW determines in its sole discretion)
may be terminated by DW, either (a) entirely; (b) in any country(ies) or
Region(s) where the applicable event, breach or non-performance has occurred
(and either entirely or in such country[ies] or Region[s], or only with respect
to any of the DW Videogram(s) affected by such event, breach or non-performance
in such country[ies] or Region[s]); and/or (c) in the entire Territory with
respect to a DW Videogram(s) affected by such event, breach or non-performance,
all as DW determines in its sole discretion, without prejudice to any other
rights or remedies available to it, under any of the following circumstances:

 

(a) If MCA ceases to be the distributor in the Domestic Territory for its
Videograms and/or if CIC ceases its distribution of Videograms for MCA; or

 

(b) If CIC “restructures” (i.e., if CIC ceases to be the foreign Videogram
distribution entity for any or all of the “CIC Owners” [i.e., MCA and Paramount
Pictures] or if the relative ownership interests of the CIC Owners change);
provided, however, that DW shall not be entitled to terminate pursuant to this
provision if CIC (or a successor entity) continues to be the distribution entity
for Paramount and MCA and no other U.S. major theatrical studio or motion
picture financier or distributor. If DW does not exercise its termination right
under this subparagraph (b) and MCA is permitted to continue to render services
hereunder, so long as CIC (or if it cannot legally, then MCA) continues the
services required hereunder to the maximum extent legally possible given such
event and at the level of services then required of CIC and MCA hereunder, such
performance shall be deemed consistent with MCA’s obligations hereunder, it
being acknowledged that DW may nonetheless thereafter choose to exercise its
termination right under this subparagraph. The parties hereby acknowledge that
the CIC/Japan joint venture shall not be deemed to be a “restructure” of CIC;
provided, however, that if such venture changes the relative ownership interests
of the CIC Owners DW shall be entitled to terminate hereunder.

 

9



--------------------------------------------------------------------------------

(c) If MCA: (a) fails to achieve timely and satisfactory manufacture or shipment
of DW Videograms as requested (other than by reason of DW’s delay in providing
MCA with all materials necessary for such manufacture and shipment); or (b)
manufactures DW Videograms that are defective or of unsatisfactory technical
quality in excess of customary rates for first-class Videogram manufacturers
(provided that DW shall give MCA reasonably prompt notice of any such alleged
breach and/or non-performance and that MCA shall have a fair opportunity to cure
(not to exceed 30 days or such shorter period as DW may reasonably require); or

 

(d) If more than 3 times during any 12-month period during the Term or an
aggregate of 7 times during the Term (provided that DW shall have given MCA
reasonably prompt notice of each such alleged breach and/or non-performance and
that MCA shall have failed to cure the same within 5 days, or such shorter
period as reasonably required by DW, following DW’s written notice thereof to
cure an inadvertent breach) MCA fails to:

 

(i) Timely provide any fulfillment service and/or marketing plans and budgets
and/or other information or documentation required under this Exhibit “B”; or

 

(ii) Release the DW Videograms pursuant to plan on dates and for durations for
the release of the DW Videograms approved by DW and with the content and
materials provided by DW, except only if and to the extent that any changes are
required to be made on an immediate basis (i.e., during which MCA does not have
sufficient time to obtain DW’s approval) due to censorship requirements and
subject to customary force majeure events (provided, in the event of a delay
caused by a force majeure event, DW shall be permitted to render fulfillment
services, or cause fulfillment services to be rendered, for such DW Videogram(s)
as provided in Paragraph 2.C. above if DW reasonably determines that CIC will
not be available to release the DW Videograms as and when required by DW); or

 

(e) If CIC’s exemption from certain trade laws and regulations in the European
Economic Community is not extended or renewed by the EEC Commission or other
governing body (“EEC”), with the result that CIC cannot conduct business in the
EEC in the manner and with the organizational structure that exists as of the
date of this Exhibit “B”; provided that if DW does not exercise its termination
right under this subparagraph (e) and MCA is permitted to continue to render
services hereunder, so long as CIC (or if it cannot legally, then MCA) continues
the services required hereunder to the maximum extent legally possible given
such event and at the level of services then required of CIC and MCA hereunder,
such performance shall be deemed consistent with MCA’s obligations hereunder, it
being acknowledged that DW may nonetheless thereafter choose to exercise its
termination right under this subparagraph; or

 

(f) If DW, in its sole discretion, determines that MCA and/or CIC rendering the
fulfillment services will be more expensive with respect to out-of-pocket costs
(but not necessarily with respect to Service Fees) to DW than if DW were to
render such services itself or through an affiliated entity; or

 

10



--------------------------------------------------------------------------------

(g) If at any time during the Term any country(ies) or Region(s) comprising the
Territory shall be or become subject to a United States Government embargo or
trade restriction, and MCA fails to immediately comply with such embargo or
trade restriction as to DW Videograms; or

 

(h) If DW exercises its termination right with respect to this Exhibit “B” under
the first sentence of Paragraph 10.b.i. of Exhibit “A”.

 

(i) The parties acknowledge that if and to the extent DW terminates for cause
MCA’s fulfillment services hereunder, subject to subparagraph j. below, MCA
shall not be entitled to any Service Fee thereafter with respect to any
terminated territory(ies) and/or DW Videograms (i.e., if DW terminates MCA’s
fulfillment services hereunder with respect to a particular territory(ies)
and/or DW Videogram(s), MCA’s Service Fee will be calculated solely on Receipts
attributable to other than such terminated territory[ies] and/or DW
Videogram[s]).

 

(j) Upon the termination or expiration of this Exhibit “B”, DW shall have the
option, at its sole discretion, to either (i) require MCA to continue to render
fulfillment services for any or all of the DW Videograms (subject to
continuation of Service Fees on such DW Videogram[s]) as and for the duration of
the initial period (as determined by DW in its absolute discretion but not to
exceed 180 calendar days following such expiration or termination date) of
Videogram distribution, and during which MCA has committed to render fulfillment
services as provided in this Exhibit “B” and in those parts of the Territory,
designated by DW in its absolute discretion, (ii) permit MCA to sell off its
then-existing inventory of DW Videograms upon the same terms and conditions as
provided herein for a period not to exceed 180 calendar days following the date
of expiration or termination hereof, (iii) require MCA to return its
then-existing inventory of DW Videograms and all related materials to DW (such
return to be at DW’s cost and expense in the event of expiration, termination
without cause by DW or termination for cause by MCA; or at MCA’s cost and
expense in the event of termination without cause by MCA or termination for
cause by DW), (iv) immediately destroy or demagnetize MCA’s then-existing
inventory of DW Videograms, at MCA’s sole cost and expense, in which event MCA
shall promptly (but in no event more than 10 business days following destruction
or demagnetization) furnish DW with certificates of destruction or proof of
demagnetization, as the case may be; or (v) any combination of the above. In
addition, MCA shall promptly provide DW with a list of all outstanding orders
for the DW Videograms. On expiration or other termination of the Term, subject
to Section VIII.2. of the Master Agreement, MCA will immediately execute such
quitclaims and other documents as DW’s counsel reasonably deems necessary or
advisable to evidence the termination of all MCA’s rights with respect to some
or all of the DW Videograms. Any disputes with respect thereto shall be resolved
as set forth in Section VIII.2. of the Master Agreement. In the event no timely
objection is made or such objection is resolved, and if MCA fails to execute
immediately any document useful or necessary to effectuate the confirmation or
implementation of the provisions hereof, DW shall be irrevocably appointed as
MCA’s attorney-in-fact for such purpose. It is acknowledged that said
appointment power is coupled with an interest.

 

11



--------------------------------------------------------------------------------

8. Additional Provisions

 

A. Standard of Care

 

Except as otherwise specifically directed or approved in writing by DW, in all
actions under this Exhibit “B”, MCA shall, and shall cause CIC to, act in
accordance with at least that standard of care that it exercises in connection
with the MCA Videograms and on behalf of each of the CIC Owners, as the case may
be. Without limiting the generality of the foregoing, MCA shall ensure that (i)
the fulfillment services MCA provides to DW hereunder will be in the aggregate
substantially equivalent in quantity, level and priorities to the fulfillment
services accorded by MCA with respect to MCA Videograms and/or other Videograms
of Pictures of similar domestic theatrical box office results (or in the case of
Pictures not released theatrically, similar format, length and public
acceptance); and (ii) the services provided by CIC (and any Subdistributor) will
be in the aggregate substantially equivalent in quantity, level and priorities
to the services accorded by CIC with respect to CIC Owners’ Videograms of
Pictures of similar domestic theatrical box office results (or in the case of
Pictures not released theatrically, similar format, length and public
acceptance). In addition, the terms on which the fulfillment services for the DW
Videograms are rendered, including, without limitation, terms applicable to
collections and selection of retail accounts and release dates shall be no less
favorable than similar terms applicable to MCA Videograms. In no event shall the
Service Fees be less favorable to DW than the service fees paid to or retained
by MCA and/or CIC in connection with MCA’s (or CIC’s) overall fulfillment
services in the Territory for Videograms produced by any party other than a CIC
Owner, it being agreed that for the purpose of determining whether MCA and CIC
have complied with this “favored nations” assurance, MCA’s or CIC’s receipt of a
service fee plus any other consideration in any form (e.g. non-monetary
consideration such as other rights granted to MCA at the time) shall be taken
into account, so that the determination is an “apples-to-apples” comparison, as
much as possible, and, in any event, one Videogram deals and output deals for
any country which represents less than*** of the receipts from Videogram
distribution in the Territory for the prior year shall be excluded. Both parties
shall operate under this agreement in good faith.

 

B. Representations and Warranties

 

DW represents and warrants that:

 

(i) As of the date(s) MCA and CIC commence rendering fulfillment services
hereunder with respect to each DW Videogram, there will be no claims, liens,
encumbrances or licenses which would limit or interfere with the rights hereby
granted.

 

(ii) All masters, submasters and other materials to be delivered or made
available to MCA will be of a quality suitable for the manufacturing of
technically acceptable DW Videograms.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

12



--------------------------------------------------------------------------------

(iii) Unless DW notifies MCA or CIC in writing to the contrary, there will be no
restrictions which would prevent MCA from rendering fulfillment services for the
DW Videograms consistent with the provisions of this Exhibit “B”. Except with
respect to any payments that may be required as remuneration for so-called
“rental and lending” rights in the EEC and elsewhere, there will not be any
payments which must be made by MCA to any actors, musicians, directors, writers
or other persons who participated in the Pictures, or to any union, guild or
other labor organization for any right to exhibit the DW Videograms or as
compensation in connection with such exhibition or for any other use of the DW
Videograms or any of the rights therein and thereto, provided that DW shall not
be obligated to supply any performing rights license (e.g., SESAC) which may be
required in connection with exhibition of any DW Videogram except only to the
extent obtained by the CIC Owners or otherwise as customary in the motion
picture business for so-called “major” studios.

 

MCA represents and warrants that:

 

(i) Neither MCA nor CIC shall suffer or permit any lien, claim, encumbrance,
pledge or mortgage to attach to any DW Videogram or to any materials furnished
by DW relating to the DW Pictures, the masters, submasters and/or DW Videograms.

 

(ii) No material (including, without limitation, advertising, publicity,
promotional, trailers, etc.) added to the DW Videograms or used in connection
therewith by MCA or on its behalf by CIC violates or will violate, infringes or
will infringe any trademark, trade name, contract, agreement, copyright (whether
common law or statutory), patent, literary, artistic, dramatic, personal,
private, civil, property, or privacy right or “moral rights of authors” or any
other right or slander or libel, any person or entity; provided that the
foregoing shall not apply to any material which is created or supplied to MCA by
or on behalf of DW.

 

C. Insurance

 

(i) DW Insurance: DW shall secure and maintain at its sole cost and expense and
add MCA and CIC as additional insureds with respect to the DW Videograms under
DW’s customary Errors and Omissions policy pertinent to distribution of the DW
Videograms in the Territory (and each country therein). Such policy shall be for
a term, in amounts and containing a deductible and notice provision as
customarily required in the Videogram industry. All such insurance coverage
shall be primary to any other coverage maintained by MCA and CIC.
Notwithstanding the foregoing, DW may elect in its sole discretion to self
insure.

 

(ii) MCA Insurance: MCA shall secure and maintain at its sole cost and expense
and add DW as an additional insured with respect to the DW Videograms under
MCA’s property casualty and liability policies pertinent to Videogram
distribution or fulfillment services and all inventory and handling of the DW
Videograms and related physical elements in the Territory (and each country
therein), and cause CIC to do the same with respect to their respective policies
(provided, however, that if DW would be

 

13



--------------------------------------------------------------------------------

required hereunder to reimburse MCA and/or CIC for such insurance costs and MCA
and/or CIC can exclude DW under the terms of the policy [which MCA and CIC
hereby warrant that they can do], then DW may in its sole discretion decline
such coverage). Such policies shall be for a term, in amounts and containing a
deductible and notice provision as customarily required in the Videogram
industry. All such insurance coverage shall be primary to any other coverage
maintained by DW. Notwithstanding the foregoing, MCA may elect in its sole
discretion to self-insure. MCA shall be fully responsible for the loss or
destruction of any DW Videograms or related physical elements in its or CIC’s or
any of the Subdistributors’ or agents’ possession or control, unless and to the
extent that the negligent or wrongful conduct of DW and/or a third party with
whom DW contracts directly pursuant to Paragraph 5.C. results in such loss or
destruction (and further provided that such negligent or wrongful conduct is not
of the type for which the MCA, CIC or their Subdistributors or agents would be
responsible under industry custom).

 

(iii) Certificates of Insurance: Promptly following the execution of this
Exhibit “B”, each of the parties will forward to the other party customary
Certificates of Insurance and copies of pertinent policies, if any, evidencing
the foregoing coverages.

 

D. Copyright

 

DW at its sole expense shall cause the DW Pictures to be protected by copyright
in any part of the Territory where Pictures may be protected by copyright. MCA
will cooperate as reasonably required by DW in connection with actions
undertaken by DW (in its sole discretion) to protect copyrights, trademarks,
etc.

 

E. Other Activities

 

Subject to the provisions hereof, nothing herein shall limit in any way the
right of either of the parties, CIC, or their respective subsidiaries and
affiliates to engage in business activities or endeavors of any kind or nature,
including but not limited to:

 

(i) All manner of theatrical, television and merchandising (including, but not
limited to video and computer games) exploitation of Pictures;

 

(ii) Advertising;

 

(iii) Publishing;

 

(iv) Interactive Media;

 

(v) The sale of designs, stories, characters, trademarks, trade names or other
rights or properties;

 

(vi) Ancillary market activities;

 

(vii) The co-financing or co-production or any other interest of any nature in
any motion picture or other property (as to which DW, in the case of DW, does
not own

 

14



--------------------------------------------------------------------------------

or control [and hence cannot accord MCA hereunder] any Service Rights as
contemplated by the terms of this Exhibit “B” in the Territory).

 

(viii) The exercise of any right not expressly granted hereunder.

 

F. Other Provisions.

 

(i) In addition to, and without limiting, each party’s indemnity pursuant to
Paragraph VIII.5. of the Master Agreement, each party (“Indemnitor”) shall also
at its own cost and expense indemnify, defend and hold the other party, its and
their parents and affiliates, and their respective employees, agents, managers,
subdistributors, directors and shareholders (collectively, “Indemnitee”)
harmless from and against any and all loss (exclusive of profits), liability or
expense resulting from any claim, demand or suit which may be made or brought
against Indemnitee by reason of: (i) any claim by any third party that a DW
Videogram, or any element thereof, including, without limitation, the sound and
music synchronized therewith, or any material (including, without limitation,
advertising, publicity, promotional trailers, etc.) added to the DW Videogram or
used in connection therewith, to the extent any of the above are supplied by or
at the request or direction of or on behalf of Indemnitor and utilized by
Indemnitee as instructed by Indemnitor or added by Indemnitor without
Indemnitee’s knowledge, violates or infringes upon the trademark, trade name,
patent, copyright, literary, dramatic, musical, artistic, personal, private,
publicity, civil, property or contract right, right of privacy, the moral rights
of authors or any other right of any person, firm, corporation or entity. MCA
will not be entitled to any indemnity hereunder to the extent that losses arise
or result because MCA fails to withdraw any DW Videogram which is the basis of
any such claim from distribution as, when and to the extent so instructed by DW
(in which event DW will indemnify MCA and CIC against third party breach of
contract claims in connection with contracts entered into by MCA in accordance
with the terms of this Exhibit “B” and based upon such withdrawal).

 

(ii) Assignment

 

  (A) MCA may not assign this Exhibit “B” except in accordance with the terms of
the Master Agreement. Notwithstanding the foregoing, it is agreed that CIC, or a
successor entity which is owned and controlled solely by the CIC Owners and
renders fulfillment services for all of their Videograms in the Foreign
Territory where they have distribution rights, must render fulfillment services
for the DW Videograms in the Foreign Territory, except as otherwise set forth in
this Exhibit “B”.

 

  (B) DW may not assign this Exhibit “B” except in accordance with the terms of
the Master Agreement.

 

  (C)

Any attempted assignment in contravention of the foregoing shall be deemed a
material breach of this Exhibit “B”. In the event of a permitted assignment by
MCA or DW to a

 

15



--------------------------------------------------------------------------------

 

subsidiary, MCA or DW, as applicable, shall nonetheless remain primarily liable
hereunder.

 

(iii) Delivery. DW shall timely deliver to MCA at DW’s expense all pertinent
physical materials which DW reasonably deems necessary to facilitate MCA’s
exercise of its rights hereunder provided that MCA and CIC shall have no
liability whatsoever for any loss, cost or damages caused by DW’s failure to
provide customary advertising and release materials in a complete and timely
manner, except and to the extent that such failure is the fault of a
MCA-provided service provider with whom DW has not directly contracted for the
service provided. DW will provide MCA with any then-available release and
advertising materials within sufficient time to enable CIC to meet DW’s
advertising and release requirements hereunder. DW will deliver to MCA a fully
executed laboratory access letter for each DW Videogram in which DW has granted
MCA rights hereunder.

 

16



--------------------------------------------------------------------------------

 

SCHEDULE I

 

DW exercises total dominion and control over the distribution of DW Videograms.
MCA has agreed to render the following fulfillment services, together with such
ancillary and miscellaneous services reasonably necessary to facilitate the
successful rendition of such fulfillment services, in furtherance of same:

 

1. General

 

Prepare and recommend, in full good faith consultation with DW, distribution and
marketing plans and budgets, product pricing and sales policies and all other
elements of MCA’s fulfillment service obligations hereunder as requested from
time-to-time by DW for DW’s approval in sufficient time to allow DW to review
and discuss. Propose, and upon DW’s timely approval, and subject to MCA having
been timely supplied with all requested pertinent materials and information,
implement street date, pricing, period of availability and applicable sales,
credit, rebate, bonus (which will be non-discriminatory to DW Videograms) and
return policies on behalf of DW Videograms. (If DW does not timely approve any
of the plans and policies in the preceding sentence and/or timely supply such
pertinent requested materials and information, MCA shall propose and implement
such plans and policies with such details and specifics as possible given the
materials and information then approved or provided by DW, to be updated by MCA
from time-to-time as further approvals are granted by DW and/or as more
materials and information are made available to MCA.) Recommendations shall be
on a Picture-by-Picture, country-by-country basis and are subject to DW’s timely
approval and, after such approval, are subject to reasonable good faith changes
requested by DW.

 

2. Third Parties

 

Procure the goods and services of third parties for DW’s Videograms that are
customarily utilized by MCA for fulfillment services in connection with MCA
Videograms.

 

3. Artwork

 

Procure, supervise and assist in the development of all artwork, ads, point of
sale and any other—sales or promotional materials. Subject to MCA having been
timely supplied with all pertinent requested materials and information and DW’s
timely approval, implement the usage thereof pursuant to a marketing plan
approved by DW or as otherwise directed by DW. (If DW does not timely approve
any of the items in the preceding sentence and/or supply such pertinent
requested materials and information, MCA shall propose and implement such plans
and policies with such details and specifics as possible given the materials and
information then approved or provided by DW, to be updated by MCA from
time-to-time as further approvals are granted by DW and/or as more materials and
information are made available to MCA.)

 

4. Media

 

Make media buys or make available MCA inventoried media pursuant to an approved
marketing plan on behalf of a DW Videograms.

 

17



--------------------------------------------------------------------------------

5. Communications

 

Set up appropriate direct communication channels and procedures between DW and
MCA, and DW and CIC (and between DW, on the one hand, and MCA and CIC’s offices,
appropriate management employees and staff, on the other hand) and with
appropriate third parties rendering goods or furnishing services through MCA
and/or CIC, for and on behalf of DW Videograms. Advise officers and appropriate
management employees engaged in any aspect of MCA’s home video business that the
fulfillment services are subordinate to DW’s rights hereunder and that they
should fully cooperate with DW’s exercise of such rights.

 

6. Inventory

 

Maintain secure physical inventory sites, records and procedures and furnish DW
with duplication and inventory reports to the extent the same are available and
subject to the requirements of law, in such form and with such frequency as DW
may designate and in this regard DW may tie in to CIC’s and MCA’s on-line
ordering and inventory system, if any, subject to the requirements of law and/or
DW, as applicable. If CIC and/or MCA are required to incur any new additional
costs (of which CIC and/or MCA notifies DW in advance) for outside personnel CIC
and/or MCA are required to engage solely in order to furnish any additional
duplication and inventory reports which are not included within the scope of
services which to be rendered by CIC and/or MCA under this Exhibit “B”, CIC
and/or MCA shall not be required to furnish such additional duplication and
inventory reports unless DW pre-approves such costs and agrees to reimburse CIC
and/or MCA, as applicable, for same (subject to appropriate reduction, to be
mutually agreed, if and to the extent that such additional duplication and
inventory reports are supplied [subject to DW’s prior approval] to any party
other than DW). Any dispute as to whether such additional duplication and
inventory reports are within the scope of services to be rendered by CIC and/or
MCA hereunder will be subject to dispute resolution pursuant to Paragraph 10 of
the Master Agreement.

 

7. Pick/Pack/Ship

 

Subject to DW’s prior written approval and the provisions of this paragraph, MCA
and/or CIC will render all so-called pick/pack/ship services required by DW for
DW Videograms (for which services DW shall reimburse MCA and/or CIC as the case
may be for its or their actual direct out-of-pocket costs paid to unaffiliated
third parties). DW may elect, in its sole discretion, to discontinue using such
services for all “rental” and/or all “sell-through” (as DW determines in its
sole discretion) DW Videograms; provided, however, that DW shall not have the
right to thereafter re-engage MCA and/or CIC, as applicable, to render any such
services which DW has previously discontinued hereunder unless there is a change
in the terms on which such services are supplied to MCA and/or CIC by a third
party, or to MCA by CIC. If DW elects not to use MCA’s and/or CIC’s
pick/pack/ship services or elects to discontinue such services, DW shall have
the right to contract directly with third parties for such services, in which
event DW shall agree: (a) to pay such third party suppliers directly; (b) to
proceed directly against such third party supplier for such third party
supplier’s breach; (c) to coordinate (or instruct such third

 

18



--------------------------------------------------------------------------------

party suppliers to coordinate) information and performance between each other as
required and with MCA and CIC; and (d) if MCA or CIC pay substantial actual
excess administrative costs as a direct result thereof, to consider in good
faith contributing towards such excess costs, provided that DW shall not be
obligated to so contribute. Notwithstanding the foregoing, if DW elects not to
utilize MCA’s and/or CIC’s third party pick/pack/ship service provider(s) during
any period in which MCA and/or CIC, as applicable, is contractually required to
exclusively use such service provider(s) pursuant to an exclusivity arrangement
entered into before the date of this Exhibit “B”, a copy of which MCA and/or
CIC, as applicable, will provide DW prior to execution hereof (provided,
however, that notwithstanding anything to the contrary in such written
agreements, in no event will DW be bound by such agreements after January 1,
1999) pursuant to DW’s determination that such agreement does not extend to DW,
then DW agrees to indemnify and hold harmless MCA and/or CIC, as applicable,
from a claim or determination that such action by DW was in fact a breach of
MCA’s and/or CIC’s, as applicable, exclusivity obligations under its agreement
to a service provider. MCA will not, and will cause CIC not to, enter into any
new obligations or agreements, or extensions of any existing obligations or
agreements which restrict the right of any party to such obligations or
agreements to contract directly with DW (e.g., exclusivity arrangements which
prevent such party from contracting with DW), and all such obligations,
agreements and extensions shall specifically exclude DW by name from any such
exclusivity obligations thereunder. Notwithstanding the foregoing, prior to DW
directly entering into any third party arrangement, DW will, in appropriate
circumstances, make a good faith effort to give MCA advance notice and consult
with MCA, it being agreed that DW s failure to comply with this sentence shall
not be deemed a breach of this Exhibit “B”. Subject to the terms of the Master
Agreement, to the extent either party is provided any confidential information
with respect to MCA, CIC or DW arrangements with suppliers, vendors, or service
providers, such party shall keep such information absolutely confidential.

 

8. Third Party Suppliers

 

The parties acknowledge that in connection with Videograms in connection with
which MCA or CIC render fulfillment services, MCA and CIC have entered, and may
hereafter enter, into arrangements with third party suppliers (including,
without limitation, laboratory, dubbing, duplicating, manufacturing,
advertising, marketing, publicity and packaging arrangements, including
arrangements with advertising and publicity agencies, printers, designers,
production houses and other related vendors and service suppliers)
(collectively, “Third Party Suppliers”) and that, in certain instances, it may
be in DW’s and MCA/CIC’s mutual best interest for DW to “piggyback” on such
arrangements. Accordingly, the parties have agreed as follows:

 

A. DW shall have the right (but, except as provided below, not the obligation)
to contract directly. with such Third Party Suppliers and/or to “piggyback” on
any or all of MCA’s and/or CIC’s arrangements with such Third Party Suppliers,
except as and to the extent precluded by law, regulation or written agreement
between such Third Party Supplier, on the one hand, and CIC and/or MCA on the
other hand, entered into, and containing a preclusive provision effective before
July, 1996 and disclosed to DW in

 

19



--------------------------------------------------------------------------------

writing before execution of this Agreement (provided, however, that
notwithstanding anything to the contrary in such written agreements, in no event
will DW be bound by such agreements after January 1, 1999). In addition, MCA
and/or CIC, as applicable, shall disclose to DW relevant excerpts of any such
written agreement except only MCA’s agreement with *** for laboratory services
to the extent permissible under such agreement, and DW shall have the right to
contest the asserted preclusive contract provision under the dispute resolution
provisions of Paragraph 10 of the Master Agreement; provided, however, that MCA
shall, and shall cause CIC to, use its best efforts to cause such third party
supplier(s) to contract directly with DW and/or allow DW to “piggyback” on MCA’s
and/or CIC’s, as applicable, arrangements with such Third Party Suppliers, as DW
elects. MCA and CIC shall disclose to DW on an ongoing basis all material
information (including, without limitation, advances, volume discounts,
laboratory and other vendor rebates and any other economic consideration or
financial advantages) regarding deals under negotiation and/or concluded with
Third Party Suppliers as such information develops, and MCA and CIC shall also
disclose to DW upon execution of this Exhibit “B” all such information regarding
deals concluded with Third Party Suppliers prior to the date of execution of
this Exhibit “B”. Notwithstanding the foregoing, MCA shall not be required to
disclose any information respecting MCA’s presently existing laboratory services
agreement with *** DW may use such information in order to assist DW in deciding
whether to “piggyback” on any or all such existing and/or future arrangements
with Third Party Suppliers and, in the event DW elects to “piggyback”, to
determine whether MCA and/or CIC are allocating advances, volume discounts,
laboratory and other vendor rebates and any other economic consideration or
financial advantages as provided below in Paragraph 8 of Schedule II.
Notwithstanding the foregoing, DW shall not be entitled to confidential third
party information regarding arrangements existing as of the date of execution of
this Exhibit “B”; provided, however, that MCA and CIC shall in any event
disclose the existence of all such arrangements (and excerpts containing any
confidentiality agreements contained therein), and provide to DW as much
specificity as possible consistent with such third party confidentiality
agreements, and provided further that if MCA and/or CIC refuses to supply any
such third party confidential information, the parties will (on DW’s request)
submit to dispute resolution pursuant to Paragraph 10 of the Master Agreement
and the “Judge” (as defined in the Master Agreement) shall impose such
reasonable procedures (including, without limitation, redaction and in camera
proceedings) as the Judge deems necessary to accord information reasonably
necessary for the purposes indicated above while preserving the third party’s
legal rights to confidentiality.

 

B. In the event of any “piggyback” arrangement: (i) DW-approved costs with
respect thereto shall be advanced by MCA or CIC, as the case may be, and
recouped or repaid as Service Expenses; (ii) DW shall have the option to have
the DW Videograms aggregated with other MCA and/or CIC product for purposes of
obtaining advances, volume discounts, rebates and any other economic
consideration or financial advantages accorded to a group of Videograms and in
such event, all such advances, discounts,

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

20



--------------------------------------------------------------------------------

rebates and economic consideration and financial advantages will be allocated to
the DW Videograms according to the terms of the arrangement in question, or if
such arrangement does not provide a means of allocation, on a fair and
reasonable basis (subject to later reconciliation if and to the extent such
allocation was in retrospect unfair or unreasonable to either party); (iii) the
terms and conditions of such arrangement with respect to DW shall be no less
favorable than the terms and conditions which pertain to the distribution of the
Videograms of MCA and/or the CIC Owners, as the case may be, and (iv) provided
such arrangements have been timely disclosed in writing to DW, then with respect
to rights to Videograms granted MCA hereunder, DW shall be bound by the terms
and conditions of such arrangements as if it were a party thereto except to the
extent the third party agrees otherwise. DW shall have the right to work and
communicate directly with said manufacturers, suppliers, vendors and service
providers.

 

C. Alternatively, DW shall have the right in its sole discretion to itself
obtain any or all such services by contracting directly with MCA’s and/or CIC’s
Third Party Suppliers or through other third party arrangements; provided
however, that (subject to DW’s absolute control): (i) DW shall be obligated to
utilize CIC’s and MCA’s advertising agency to make upfront media buys (i.e.,
long-term, bulk media purchases made by CIC or MCA before how such media will be
used is determined) during any period in which all CIC Owners are contractually
required to make all of their up-front media buys with respect to advertising in
the Foreign Territory exclusively through such agency and MCA is contractually
required to make all of its up-front media buys with respect to advertising in
the Domestic Territory exclusively through such agency pursuant to an
exclusivity arrangement existing as of the date of this Exhibit “B” and on terms
no less favorable than those offered to MCA and CIC Owners (e.g., DW shall
receive the same discounts), as the case may be; (ii) DW shall be obligated to
utilize CIC’s third party suppliers for physical distribution, in-store
merchandising, warehousing, sales services and exclusive customer representation
through January 1, 1999, if and to the extent that CIC is contractually
obligated to deal exclusively with such third party suppliers with respect to
all Videograms for which CIC renders fulfillment services, as applicable (and
provided MCA gives DW at least six months advance notice of such arrangements);
and (iii) thereafter, DW agrees to negotiate first with the third party
suppliers listed in the immediately preceding subparagraph (ii) with which CIC
is then doing business and, in the event DW does not engage such third party, DW
shall consider in good faith (but shall not be obligated for) reimbursing CIC
for significant additional actual, direct third party out-of-pocket costs paid
as the direct result of engaging a third party with which CIC does not do
business. If DW enters into its own third party arrangements, DW will not be
entitled to “piggyback” on CIC’s arrangements for the same services unless the
“piggyback” terms previously rejected by DW thereafter materially change.

 

D. If DW utilizes its own third party arrangements, DW will: (a) coordinate (or
instruct such third party suppliers to coordinate) information and performance
between each other as required and with MCA and CIC; (b) pay such third party
suppliers directly; (c) agree to proceed directly against such third party
supplier for such third party supplier’s breach; and (d) if MCA or CIC incur
substantial actual excess administrative costs as direct result thereof,
consider in good faith contributing towards such excess costs, provided that DW
shall not be obligated to do so. MCA will not, and will not cause

 

21



--------------------------------------------------------------------------------

CIC not to, enter into any new obligations or agreements, or extensions of any
existing obligations or agreements, which restrict the right of any Third Party
Supplier that is a party to such obligations or agreements to contract directly
with DW (e.g., exclusivity arrangements which prevent such party from
contracting with DW). Notwithstanding the foregoing, prior to DW directly
entering into any third party arrangement, DW will, in appropriate
circumstances, make a good faith effort to give MCA advance notice and consult
with MCA, it being agreed that DW’s failure to comply with this sentence shall
not be deemed a breach of this Exhibit “B”. Subject to the terms of the Master
Agreement, to the extent either party is provided any confidential information
with respect to MCA, CIC or DW arrangements with suppliers, vendors, or service
providers, such party shall keep such information absolutely confidential.

 

9. Orders

 

Enter into transactions and secure orders in its own name with those buyers such
as video wholesalers, retailers or jobbers with whom MCA customarily deals on
behalf of its own videos, for purchase transactions involving DW Videograms and
fulfill such orders pursuant to MCA’s regular processes and procedures.

 

10. Information And Reports

 

Subject to the requirements of law MCA shall provide, and cause CIC to provide,
DW with access to all “Information” (as defined below) as set forth below:

 

A. Information

 

  (i) All “Information” (as defined below) as to the DW Videograms, to the
extent similar Information as to a CIC Owner’s Videograms is made available by
CIC to such CIC Owner;

 

  (ii) All Information as to the CIC Owners’ Videograms, to the extent such
Information is made available by CIC to any CIC Owner other than the CIC Owner
that produced the picture embodied in such Videogram; and all Information
(including, without limitation, Information about the release of other
Videograms in the Territory) that is made generally available to the CIC Owners
by CIC;

 

  (iii)

All Information as to MCA Videograms, to the extent similar Information is
available to MCA with respect to the DW Videograms; provided such Information:
(1) shall only be furnished upon written request from DW; (2) shall be
restricted to Information required by DW for a bona fide business purpose under
this Agreement (e.g., optimal release scheduling, verification of most favorable
terms as specified in the Agreement, including terms related to services,
pricing, costs, comparable accounts and collection of revenues therefrom, etc.);
and (3) shall not be furnished to DW if in MCA’s good faith business judgment,
such disclosure would constitute a violation of any applicable law,

 

22



--------------------------------------------------------------------------------

 

decree, government regulation, or constitute a violation of any third party
right.

 

  (iv) All Information as to the DW Videograms that is available to MCA
(excluding Information as to the DW Videograms that is not available to MCA, and
not based upon Information as to the DW Videograms available to MCA, directly or
indirectly by virtue of MCA’s and/or CIC’s fulfillment services hereunder); and

 

  (v) All other Information as may be required by DW, including, without
limitation, MPAA, MPA and other trade association publications and reports
(except to the extent distribution to DW is prohibited by such trade
association), subject to pertinent confidentiality agreements of which DW is
given prior written notice, irrespective of whether such Information is
customarily provided by CIC to the CIC Owners and/or any other party; provided,
however, that if CIC and/or MCA are required to incur any new additional costs
(of which CIC and/or MCA notifies DW in advance) for outside personnel CIC
and/or MCA are required to engage solely in order to furnish such additional
information which is not included within the scope of services to be rendered by
CIC and/or MCA under this Exhibit “B”, CIC and/or MCA shall not be required to
furnish such additional information unless DW pre-approves such costs and agrees
to reimburse CIC and/or MCA, as applicable, for same (subject to appropriate
reduction, to be mutually agreed, if and to the extent that such additional
information is supplied [subject to DW’s prior approval] to any party other than
DW). Any dispute as to whether such additional information is within the scope
of services to be rendered by CIC and/or MCA hereunder will be subject to
dispute resolution pursuant to Paragraph 10 of the Master Agreement.

 

  (vi)

As used herein, “Information” shall mean all tangible (i.e., excluding only
staff meetings, phone conversations and similar conversations which are not
reduced to written or other tangible form) information, data, reports,
agreements and other documents including, without limitation, all outright sales
proposals for the outright sales of a DW Videogram, direct access to the
database for each DW Videogram on a territory-by-territory basis, daily box
office reports, competitive release dates, advertising expenses, copies of all
outside sourced market surveys, updates and analysis, etc., whether distributed
on paper, electronically and/or through any other means (e.g., DW shall be put
on the distribution lists for such information). The Information shall be
provided consistent with the frequency and timeliness with which the Information
(or similar material) is created by, or supplied to, MCA, CIC and/or the CIC
Owners, or otherwise as DW shall reasonably request; provided,

 

23



--------------------------------------------------------------------------------

 

however, that if CIC and/or MCA are required to incur any new additional costs
(of which CIC and/or MCA notifies DW in advance) for outside personnel CIC
and/or MCA are required to engage solely in order to furnish such Information
more frequently or quickly (if possible) than the Information (or similar
material) is supplied to the CIC Owners and such increased frequency or
quickness is not included within the scope of services to be rendered by CIC
and/or MCA under this Exhibit “B”, CIC and/or MCA shall not be required to
furnish such Information with increased frequency or quickness as requested
unless DW pre-approves such costs and agrees to reimburse CIC and/or MCA, as
applicable, for same (subject to appropriate reduction, to be mutually agreed,
if and to the extent that increased frequency or quickness is also accorded
[subject to DW’s prior approval] to any party other than DW). Any dispute as to
whether such increased frequency or quickness is within the scope of services to
be rendered by CIC and/or MCA hereunder will be subject to dispute resolution
pursuant to Paragraph 10 of the Master Agreement. DW shall, on request, be
supplied Information by tape data transmission, without any fee if so supplied
to the CIC Owners, or otherwise at MCA and/or CIC’s direct actual out-of-pocket
cost.

 

  (vii) Notwithstanding anything in this Section 10 to the contrary, in no
instance shall Information include (and MCA and CIC shall not be required to
provide) (i) internal financial information of MCA, CIC and/or the CIC Owners,
or (ii) Information which is not related to the exploitation and performance of
Videograms or the costs of distribution.

 

B. Reports

 

In addition to the Information set forth in subparagraph 10.A. above, to the
extent available and subject to the requirements of law, MCA shall provide
access to DW of all information, data, reports, agreements and other documents
created by MCA on a state-by-state, country-by-country and
territory-by-territory basis relating to the DW Videograms (e.g., DW shall be
put on the regular routing lists for such information) such that DW shall
receive the same concurrently with MCA (except only the internal financial
statements of MCA which do not relate to the sales or performance of DW
Videograms or costs of MCA’s fulfillment services) and with such frequency as
specified herein or otherwise requested by DW, including, without limitation,
with respect to the following general categories: marketing, distributing,
financing and operations; provided, however, that if CIC and/or MCA are required
to incur any new additional costs (of which CIC and/or MCA notifies DW in
advance) for outside personnel CIC and/or MCA are required to engage solely in
order to furnish Information more frequently or quickly (if possible) than the
Information (or similar material) is supplied to the CIC Owners and such
increased frequency or quickness is not included within the scope of services to
be rendered by CIC and/or MCA under this Exhibit “B”, CIC and/or MCA shall not
be

 

24



--------------------------------------------------------------------------------

required to furnish such Information with increased frequency or quickness as
requested unless DW pre-approves such costs and agrees to reimburse CIC and/or
MCA, as applicable, for same (subject to appropriate reduction, to be mutually
agreed, if and to the extent that increased frequency or quickness is also
accorded [subject to DW’s prior approval] to any party other than DW). Any
dispute as to whether such increased frequency or quickness is within the scope
of services to be rendered by CIC and/or MCA hereunder will be subject to
dispute resolution pursuant to Paragraph 10 of the Master Agreement. MCA shall
use its best efforts to provide all such material in an electronic format
specified by DW. Subject to the foregoing provisions of this Paragraph 10, the
reports (or similar reports) created by, or supplied to, MCA, include, but are
not limited to, the following reports:

 

  (i) Trade Reports. Monthly Trade Reports from the National Association of
Video Dealers and all other reports and information which relate, in whole or in
part, to the manufacturing, distribution, advertising and/or exploitation of
Videograms which are supplied to MCA from any trade or industry of which MCA is
a member or subscriber or which otherwise provides such reports and information
by MCA as and when received by MCA, except to the extent distribution to DW is
prohibited by such trade association;

 

  (ii) Marketing Reports. On a monthly basis, a report setting out all of the
marketing terms and conditions relating to the DW Videograms;

 

  (iii) Sales Reports. On a daily basis, information regarding sales of DW
Videograms on a Picture-by-Picture, country-by-country basis, specifying such
information reasonably requested by DW including the quantity, price, rental or
sell-through, and the retail account;

 

  (iv) Release Reports. On a weekly basis, anticipated projected competitive
release dates shall be reported to DW;

 

  (v) Cash Transfers. MCA shall advise DW in writing concurrently with the
negotiation hereof, and on a continuing basis throughout the Term of this
Exhibit “B”, whether it has entered into any agreements and/or is subject to any
requirements (governmental or otherwise) which impact the amount and timing of
any money required to be transferred from MCA, CIC or any of their subsidiaries
to DW hereunder;

 

  (vi) Expenses. Reports of all expenses paid by MCA comparing budgeted and
actual expenses on a Picture-by-Picture and country-by-country basis;

 

  (vii)

Taxes/Currency Transactions. Reports of any taxes paid on DW’s behalf and/or any
currency transactions made on DW’s behalf, in

 

25



--------------------------------------------------------------------------------

 

such detail and at such frequency as DW shall reasonably require to the extent
the same is not regularly included in Payment Reports;

 

  (viii) Tax Rebates. MCA shall be entitled to charge remittance taxes, but
shall be obligated to rebate to DW*** of such taxes at the end of the year in
which they are withheld, and the remaining*** at the end of the following year;

 

  (ix) Currency Exchange. MCA shall provide to DW a monthly (or more frequently
as DW may from time to time require) breakdown of rate of exchange adjustments
to Receipts (as defined in Schedule II) on a country-by-country basis;

 

  (x) Legal. Reports or information which pertain to home video security
interests imposed on third parties or reports of audits and the audit itself
conducted directly or indirectly by MCA with respect to which MCA shall, at DW’s
request, include DW’s Videograms; and

 

  (xi) Additional Documents. MCA shall furnish, and cause CIC to furnish, such
additional information and documents as may be required by DW, subject to the
terms of subparagraph 10.A(vii) above.

 

11. Computer Mail

 

DW shall be “on line” on MCA’s and CIC’s computer systems as to information DW
is entitled to hereunder and shall have direct access to MCA’s and CIC’s
electronic mail system, if any, and any other system of communication between
CIC and the CIC Owners and will reimburse MCA or CIC, as the case may be, for
the allocable portion of CIC’s or MCA’s actual, direct, third party
out-of-pocket additional installation and hardware costs, if any, paid by CIC or
MCA as a direct result thereof, within a reasonable period following receipt of
appropriate supporting documentation; provided, however, that at the expiration
or earlier termination of the Term, CIC or MCA, as applicable, shall (at DW’s
election) either: (a) give DW any hardware for which DW has reimbursed MCA or
CIC; or (b) MCA or CIC, as applicable, shall retain such hardware and refund to
DW the amount equal to the depreciated value of such hardware.

 

12. Anti-Piracy

 

MCA shall have the duty to maintain adequate security and anti-piracy measures
consistent with the highest level of security and anti-piracy measures
maintained for MCA’s and CIC’s own Videograms to prevent unauthorized
distribution, copying and the

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

26



--------------------------------------------------------------------------------

infringement of any of DW’s rights. If DW desires security and anti-piracy
measures beyond those provided by MCA and CIC, DW may require MCA and CIC to
provide same (or DW may make its own third party arrangements for such services)
at DW’s sole cost and expense. Each party shall immediately notify the other of
any unauthorized copying, distribution, sale, exhibition and/or other
exploitation of DW Videograms and of any other infringements or violations of
DW’s copyrights, trademarks and/or other rights in the DW Videograms of which
such party has or should have knowledge in the exercise of reasonable prudence.
DW shall take such actions as it deems appropriate with respect thereto. To the
extent appropriate, MCA shall join in any actions and cooperate fully in any
litigation or other proceedings to protect the DW Videograms and DW’s rights. If
DW elects to proceed alone directly through its own counsel or instructs MCA to
proceed alone directly through its own counsel in DW’s name, DW shall bear the
costs thereof and DW shall be entitled to retain any recovery. If DW does not
elect to proceed as provided in the prior sentence, MCA or CIC shall have the
right to proceed either in DW’s name or in MCA’s or CIC’s name, in which event
all recovery reasonably allocated to DW Videograms shall be included in Receipts
and all reasonable actual direct third party expenses reasonably allocated to
protecting the rights in the DW Videograms shall be deemed a Service Expense. DW
shall cooperate fully therewith, and if recovery is through MPAA or MPA actions,
any financial recovery and any costs related thereto shall be applied consistent
with MPAA or MPA practices. To the extent MCA and/or CIC pays direct additional
costs related to piracy, copyright or trademark infringement or other violations
of DW’s rights in the DW Videograms, such costs (to the extent pre-approved by
DW), including but not limited to anti-piracy print coding, MPA or MPAA
anti-piracy programs, and other anti-infringement activities, shall be payable
by DW. Notwithstanding the foregoing, DW may, in its sole discretion, elect not
to have the DW Pictures included in such MPAA, MPA, piracy, copyright or
trademark infringement or other actions.

 

27



--------------------------------------------------------------------------------

 

SCHEDULE II

 

Payment of all amounts actually received or credited by MCA hereunder shall be
made directly for the account of DW, or at DW’s election, of a DW-related
entity, and the charging of all expenses by MCA to DW hereunder shall be made on
a periodic basis subject to and in accordance with the provisions of Schedule
III, attached hereto and incorporated herein by this reference, and which shall
govern in the event of an inconsistency with this Schedule II.

 

1. Domestic Receipts

 

MCA shall collect on DW’s behalf as DW’s collection agent all amounts paid or
credited to MCA from any source in the “Domestic Territory” in connection with
the exploitation of the DW Videograms hereunder including, without limitation,
advances, minimum guarantees and other remittances, recoveries from copyright
infringement, trademark infringement, unfair competition and related claims
brought by MCA in DW’s name (and with DW’s approval), blank tape taxes or
levies, performing rights license fees, and rental and lending right levies or
royalties paid or credited to MCA from any source (and not otherwise payable to
third parties) (collectively, “Domestic Receipts”). Except as provided in
Paragraph 3.A of Exhibit “B” to which this Schedule II is attached, Domestic
Receipts shall not include any amounts payable or credited to DW as a result of
any agreements and arrangements made directly between DW and any mail order
entity or any entity that causes the DW Videograms to be distributed directly to
members of the public for in-home use by electronic transmission; nor shall
Domestic Receipts include any amounts payable or credited to DW as a result of
any promotional or commercial “tie-in” agreement entered into by DW.

 

2. Domestic Service Fees

 

DW shall pay MCA the following (in the order listed) domestic service fees
(“Domestic Service Fee”) of an amount equal to:

 

A. *** of 100% of Domestic Receipts paid to, or credited against uncontested
outstanding sums owed to MCA, by DW in any contract year until Domestic Receipts
equal ***;

 

B. *** of 100% of Domestic Receipts paid to, or credited against uncontested
outstanding sums owed to MCA, by DW in any contract year from the point that
Domestic Receipts exceed *** until Domestic Receipts equal ***; and

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

28



--------------------------------------------------------------------------------

C. *** of 100% of Domestic Receipts paid to, or credited against uncontested
outstanding sums owed to MCA, by DW in any contract year from the point that
Domestic Receipts exceed ***.

 

D. In no event shall the Domestic Service Fee be less favorable to DW than the
service fees paid to or retained by MCA and/or CIC in connection with MCA’s (or
CIC’s) overall domestic fulfillment services in connection with Videograms
produced by any party other than a CIC Owner, it being agreed that for the
purpose of determining whether MCA and CIC have complied with this “favored
nations” assurance, MCA’s or CIC’s receipt of a service fee plus any other
consideration (in any form, e.g., non-monetary consideration such as other
rights granted to MCA or CIC at the time) shall be taken into account, so that
the determination is an “apples-to-apples” comparison, as much as possible and,
in any event, one-picture deals shall be excluded.

 

3. Domestic Contract Year

 

For the purpose of calculating Domestic Service Fees, Domestic Receipts shall be
aggregated and calculated for each “contract year” (with the first “contract
year” being the one year period commencing upon the first day of the accounting
month (the “Domestic Commencement Date”) in which the release of a DW Videogram
occurs hereunder and each subsequent “contract year” being the one year period
commencing on the next anniversary of the Domestic Commencement Date), such that
at the beginning of each contract year the fee payable to MCA pursuant to the
schedule in Paragraph 2 above (“Domestic Schedule Percentage”) shall be
calculated by again commencing with Paragraph 2.A. Notwithstanding the foregoing
(i) all post-Term services shall be deemed to occur in the last contract year to
begin during the Term, and (ii) if the last contract year of the Term is a
partial year, the fee payable to MCA for Domestic Receipts from such partial
year as well as Domestic Receipts from DW’s distribution of any of the DW
Videograms beyond the Term per Paragraphs 2.C. and 6 of Exhibit “B” shall be
calculated at the lesser of *** or the otherwise applicable Domestic Service Fee
rate under Paragraph 2 above. As used in this paragraph, Domestic Receipts shall
be based on actual receipt by MCA on behalf of DW for purposes of measuring when
the Domestic Receipts have been derived.

 

4. Foreign Receipts

 

MCA shall collect on DW’s behalf as DW’s collection agent, all amounts paid or
credited to MCA from any source in the “Foreign Territory” (as defined in
Exhibit “B”) in connection with the exploitation of DW Videograms hereunder,
including, without limitation, advances, minimum guarantees and other
remittances or credits from “Subdistributors” (as defined in Exhibit “B-1”)
(“Subdistributor Revenue”) recoveries from copyright infringement, trademark
infringement, unfair competition and related claims brought by MCA in DW’s name
(and with DW’s approval); and blank tape taxes or levies, and rental and lending
right levies or royalties received by or credited to MCA

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

29



--------------------------------------------------------------------------------

from any source (and not otherwise payable to third parties) (collectively,
“Foreign Receipts”). Except as provided in Paragraph 3.A. of Exhibit “B”,
Foreign Receipts shall not include any amounts payable or credited to DW as a
result of any agreements and arrangements made directly between DW and any mail
order entity or any entity that causes DW Videograms to be distributed directly
to customers by electronic transmission; nor shall Foreign Receipts include any
amounts payable or credited to DW as a result of any promotional or commercial
“tie-in” agreement entered into by DW.

 

5. Foreign Service Fees

 

DW shall pay MCA the following (in the order listed) foreign service fees
(“Foreign Service Fee”) of an amount equal to:

 

A. *** of 100% of Foreign Receipts paid to, or credited against uncontested
outstanding sums owed by, DW in any contract year until Foreign Receipts equal
***;

 

B. *** of 100% of Foreign Receipts paid to, or credited against uncontested
outstanding sums owed by, DW in any contract year from the point that Foreign
Receipts exceed *** until Foreign Receipts equal ***; and

 

C. *** of 100% of Foreign Receipts paid to, or credited against uncontested
outstanding sums owed by, DW in any contract year from the point that Foreign
Receipts exceed ***.

 

D. In no event shall the Foreign Service Fee be less favorable to DW than the
service fees paid to or retained by MCA and/or CIC in connection with MCA’s (or
CIC’s) overall foreign fulfillment services in connection with Videograms
produced by any party other than a CIC Owner, it being agreed that for the
purpose of determining whether MCA and CIC have complied with this “favored
nations” assurance, MCA’s or CIC’s receipt of a service fee plus any other
consideration (in any form, e.g., non-monetary consideration such as other
rights granted to MCA or CIC at the time) shall be taken into account, so that
the determination is an “apples-to-apples” comparison, as much as possible and
in any event, one-picture deals shall be excluded.

 

6. Foreign Contract Year

 

For the purpose of calculating Foreign Service Fees, Foreign Receipts shall be
aggregated and calculated for each “contract year” (with the first “contract
year” being the one year period commencing upon the first day of the accounting
month (the “Foreign Commencement Date”) in which the first Foreign Videogram
release of a DW Videogram occurs hereunder and each subsequent “contract year”
being the one year period commencing on the next anniversary of the Foreign
Commencement Date), such that at the beginning of each contract year, the fee
payable to MCA pursuant to the Schedule in Paragraph 5 above (“Foreign Schedule
Percentages”) shall be calculated by again

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

30



--------------------------------------------------------------------------------

commencing with Paragraph 5.A. Notwithstanding the foregoing, (i) all post-Term
services shall be deemed to occur in the last contract year to begin during the
Terms, and (ii) if the last Foreign contract year of the Term is a partial year,
the fee payable to MCA for Foreign Receipts from such partial year as well as
Foreign Receipts from DW’s distribution of any of the DW Videograms beyond the
Term per Paragraphs 2.C. and 6 of Exhibit “B”, shall be calculated at the lesser
of *** or the otherwise applicable Foreign Service Fee rate under Paragraph 5
above. As used in this paragraph, Foreign Receipts shall be based on actual
receipt by MCA on behalf of DW for purposes of measuring when the Foreign
Receipts have been derived.

 

7. Service Fee Payments

 

The Domestic Service Fee and Foreign Service Fee shall be herein collectively
referred to as the “Service Fee”. No Domestic Service Fee or Foreign Service Fee
shall be payable to MCA until concurrent payment to DW of the Domestic Receipts
and/or Foreign Receipts (collectively, “Receipts”), as applicable, upon which
such Service Fee is charged, provided however that MCA may deduct and retain its
Domestic Service Fee and/or Foreign Service Fee, as applicable, payable
hereunder concurrently with the payment to DW of the Receipts upon which such
Service Fee is charged. In the event of any adjustment as provided in Paragraphs
3, 4 and 6 above, the Domestic Service Fee and/or Foreign Service Fee, as
applicable, shall be similarly re-calculated and adjusted. It is understood that
MCA and/or CIC is entitled to recoup Service Expenses out of amounts otherwise
payable to DW which recoupment shall not affect their rights to Domestic Service
Fees or Foreign Service Fees hereunder.

 

8. Service Expenses

 

A. MCA shall advance all DW approved Domestic Expenses and Foreign Expenses
(collectively, “Service Expenses”) (except only that MCA shall not be required
to advance monies payable to a third party supplier or service provider with
whom DW contracts directly in exercise of its rights under Paragraph 7 of
Schedule I) and shall be entitled to be reimbursed for same on a monthly basis
(following payment of the Service Fees). If MCA changes its accounting
methodology with respect to its own pictures or those of any third party, DW may
elect to have the Service Expenses accounted on the basis of MCA’s revised
accounting methodology. Subject to Paragraph 9 below, in computing Service
Expenses, if MCA receives or is credited with any advances, volume discounts,
laboratory or other vendor rebates, or any other economic consideration or
financial advantage of any kind or nature tied directly or indirectly to the
manufacture of or fulfillment services for Videograms or to the DW Videograms,
or expenses incurred in connection therewith (including, without limitation, any
cash discounts for accelerated payment or volume or combined volume discounts),
such advances, volume discounts, laboratory or other vendor rebates and any
other economic consideration or financial advantage shall be included in
Receipts, or applied as a reduction of Service Expenses, as the case may be,
allocated to the DW Videograms according to the terms of the

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

31



--------------------------------------------------------------------------------

agreements in question, or, if such agreements do not provide a means of
allocation, on a fair and reasonable basis (subject to later reconciliation if
and to the extent such allocation was in retrospect unfair or unreasonable to
either party). If and to the extent that DW has reimbursed MCA in excess of
amounts actually advanced by MCA for such Domestic Expenses and/or Foreign
Expenses, such excess payment shall be rebated to DW on a quarterly basis. MCA
shall reasonably promptly disclose in writing when it receives such advances,
volume discounts, laboratory or other vendor rebates and/or any other economic
consideration or financial advantage.

 

B. “Service Expenses” shall mean all actual direct out-of-pocket costs and
expenses “accrued” (i.e., *** after being accrued, provided such costs and
expenses are paid no more than *** thereafter, or otherwise when paid, by MCA
and/or CIC in connection with its fulfillment services for the DW Videograms),
in accordance with, and subject to, all of the terms and limitations of this
Exhibit “B”. Service Expenses paid in connection with both DW Videograms and
other Videograms will be allocated in a manner agreed by the parties. Included
in Service Expenses are the following costs:

 

(i) Manufacturing and duplication, including raw stock and shells, boxes,
printing of box wraps and stickers, anti-copying devices and/or signal encoding,
shrink-wrapping, subtitling, and dubbing, shipping, packouts, holograms,
mastering, insertions and similar costs;

 

(ii) Advertising, promoting, and publicizing the DW Videograms in publications,
radio and television, previews, P.O.P. materials, displays and all other media,
including co-op advertising;

 

(iii) Freight, insurance (provided, however, that if DW would be required
hereunder to reimburse MCA and/or CIC for such insurance costs, and MCA and/or
CIC can exclude DW under the terms of the policy, DW may in its sole discretion
decline such insurance), and storage;

 

(iv) Applicable payments, if any, to performing right societies (e.g., SESAC)
which are remitted by MCA on DW’s behalf;

 

(v) Prosecution, settlement and/or defense of copyright infringement, trademark
infringement, unfair competition and related claims and litigation, provided
that all amounts recovered pursuant to any of the aforementioned shall be
included in Domestic Receipts or Foreign Receipts as provided in Paragraphs 1
and 4 above; and

 

(vi) Permit fees and sales and other taxes on goods, however denominated,
censorship charges, duties, tariffs, customs and similar charges, and
DW-approved sales performance related rebates and/or DW-approved discounts to
customers.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

32



--------------------------------------------------------------------------------

C. Notwithstanding anything in subparagraphs (i) through (vi) above, none of the
following shall constitute Service Expenses or otherwise be paid by DW to MCA:

 

(a) expenses associated with delinquent payments by MCA to suppliers, vendors or
other service providers (e.g., interest or finance charges); (b) so-called
“overhead” expenses or other indirect costs (including, without limitation,
salaries and travel expenses) of MCA other than such costs paid solely with
respect to DW Videograms which DW has pre-approved in writing; (c) expenses
associated with tradeshows, film festivals, conventions and similar events,
except that incremental increases in such costs over those paid in prior years
(to the extent pre-approved in writing by DW and attributable to DW Videograms)
shall be Service Expenses hereunder; and (d) any other expenses (other than
actual direct out-of-pocket costs and expenses otherwise reimbursable under this
subparagraph 5.d. as set forth above) of any kind, including, without
limitation, collection costs and MCA’s share of trade association dues and
assessments (subject to an appropriate reduction, to be mutually agreed, if and
to the extent any information including, without limitation, publications or
reports from such trade associations are not supplied to DW hereunder per
subparagraph 10.B.(i) of Schedule I, and provided further that DW may elect in
any event to become a member of any such trade association(s) and pay such dues
and assessments directly to the appropriate association(s), in which event DW
shall not be responsible for any share of MCA’s dues and assessments to such
association(s)), except that incremental increases in such costs over those paid
in prior years (to the extent pre-approved by DW and solely attributable to the
DW Videograms) shall be Service Expenses hereunder.

 

9. Advances/Rebates/Unallocated Amounts

 

MCA shall promptly disclose in writing and credit to DW all advances, volume
discounts, laboratory and other vendor rebates and any other economic
consideration or financial advantages accorded MCA and/or CIC by a third party
as a direct or indirect result of MCA’s and/or CIC’s fulfillment services or to
the DW Videograms whether or not specifically allocated to DW Videograms,
including any amounts received for or in connection with the distribution of
Videograms including DW Videograms which are not specifically allocated or
credited to the distribution of specific Videograms consistent with Schedule
I.8. All such advances, volume discounts, laboratory and other vendor rebates
and other economic consideration or financial advantages will be allocated to
the DW Videograms according to the terms of the agreements in question, or, if
such agreements do not provide a means of allocation, on a fair and reasonable
basis (subject to later reconciliation if and to the extent such reconciliation
was in retrospect unfair or unreasonable to the other party). DW shall have
access to any agreement which provides for any such advance, volume discount,
laboratory or other vendor rebate or other economic consideration or financial
advantages, subject to the conditions set forth in Paragraph 8 of Schedule I
with respect to third party suppliers]. No rebates which relate, in whole or in
part, to the DW Videograms shall be granted to any third party which renders
services or suppliers without DW’s specific written consent.

 

10. Currency

 

Other than amounts which cannot legally be remitted from the country in which
they are earned (“Blocked Currency”), all amounts payable hereunder shall, as DW
elects, be paid in either U.S. currency or the currency of the country where
such Domestic Receipts or Foreign Receipts are received. In the event that DW
elects to be paid such

 

33



--------------------------------------------------------------------------------

amounts in U.S. currency, the amounts shall be converted, using the same
exchange rate for Service Expenses and Foreign Receipts, on specified dates of
which CIC and/or MCA shall notify DW on an ongoing basis and which shall be the
same dates and rates used for the CIC Owners’ Videograms; provided, if the
amounts are not converted directly from the foreign currency in which they were
received to U.S. currency (i.e., if intermediary conversion to other
currency(ies) is utilized), then MCA shall bear all risk from fluctuation of
such intermediary currencies. Notwithstanding the above, DW shall have absolute
approval over any currency hedging contracts applicable to the DW Videograms
entered into by CIC. DW shall have the right to enter into foreign currency
hedging contracts with respect to amounts due hereunder. In the case of Blocked
Currency, DW shall have the right to elect whether to receive some or all of the
payment which may be due in such Blocked Currency, in the country where it is
located. DW may use such amounts to pay MCA for any Service Expenses, Domestic
Service Fee or Foreign Service Fee or other amounts due hereunder on the DW
Videograms in the country of such Blocked Currency or make any other
arrangements with respect thereto as are available to MCA, CIC or the CIC
Owners. To facilitate this, MCA shall advise DW in writing as to Foreign and
Domestic Receipts, if any, which are in Blocked Currency and MCA shall, at the
written request of DW (subject to any and all limitations, restrictions, laws,
rules and regulations affecting such transaction) deposit into bank designated
by DW in the country involved, or pay to any other party designated by DW in
such country, any Blocked Currency which would have been payable to DW
hereunder. Such deposits or payments to or for DW shall constitute due
remittance to DW, and MCA shall have no further interest therein or
responsibility therefor. At DW’s election, CIC will convert such deposits or
payments into U.S. dollars to the same extent and in the same manner and
proportion that CIC is able to convert such funds for the CIC Owners’
Videograms.

 

11. Accounting

 

A. MCA shall furnish, and shall cause CIC to furnish, to DW, on a monthly basis,
within *** from the end of each MCA accounting month, revenue and payment detail
reports (the “Payment Reports”) in a format approved by DW, which format may
change from time to time in DW’s sole discretion (provided, however, that if CIC
and/or MCA are required to incur any new additional costs (of which CIC and/or
MCA notifies DW in advance) for outside personnel CIC and/or MCA are required to
engage solely in order to furnish any Payment Reports which are re-formatted to
DW’s specifications and which are not included within the scope of services
which DW reasonably expects to be rendered by CIC and/or MCA under this Exhibit
“B”, CIC and/or MCA shall not be required to furnish such re-formatted Payment
Reports unless DW pre-approves such costs and agrees to reimburse CIC and/or
MCA, as applicable, for same (subject to appropriate reduction, to be mutually
agreed, if and to the extent that the format of such re-formatted Payment
Reports is used for similar reports [subject to DW’s prior approval] to any
party other than DW). Any dispute as to whether such re-formatted Payment
Reports are reasonably expected to be within the scope of services to be
rendered by CIC and/or MCA hereunder will be subject to dispute resolution
pursuant to Paragraph 10 of

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

34



--------------------------------------------------------------------------------

the Master Agreement. Each Payment Report shall reflect, on both a monthly and
cumulative basis, the following information relating to all Videograms for which
MCA renders fulfillment services, with such information separately provided for
DW Videograms for each territory in which the DW Videograms are distributed: the
wholesale price derived per Videogram during such month and the number of DW
Videograms sold or otherwise distributed during such month; all information
relating to MCA receivables and actual receipts from the DW Videograms
hereunder, including receipts from Subdistributors and Foreign Intermediary
Entities; all information relating to all costs and expenses payable and
actually paid in connection with MCA’s and CIC’s manufacture of, and fulfillment
services for, Videograms (including for DW Videograms, the Service Expenses);
and a listing of outstanding inventory of DW Videograms on a title-by-title
basis. Each Payment Report shall be certified as correct by MCA’s and CIC’s
chief financial officer. All Service Expenses and Receipts shall be fully
crossed among all DW Videograms hereunder for purposes of recoupment by MCA of
its advances of Service Expenses hereunder; in no event will Service Expenses
and Receipts be crossed between this Exhibit “B” and Exhibit “A” (except only if
and to the extent that DW fails to timely make any payments required hereunder).
Payment Reports may be corrected, adjusted, or supplemented by MCA from
time-to-time to reflect adjustments, uncollectible amounts, errors, etc. No
Payment Reports need be rendered for any accounting period during which there
are no Receipts or Service Expenses to be reported.

 

B. Concurrently with its receipt of each Payment Report, MCA will pay or cause
to be paid to DW amounts indicated thereon to be due to DW. All payments
hereunder to DW or MCA, as the case may be, shall be made by wire transfer or
such other method as may be approved by DW and MCA. Payments to DW shall be made
to DW or any entity designated from time-to-time by DW. Alternatively, at DW’s
election, such payment shall be made directly by MCA International, B.V. in the
Netherlands to a DW subsidiary in the United Kingdom or such other country as DW
may designate, provided that any additional remittance or other taxes paid by
MCA and resulting from payment being so made shall be a Service Expense, in
which event MCA will rebate to DW *** of such tax credits at the end of such
year and the remaining *** at the end of the following year.

 

C. Interest shall be charged on any amount which is not paid when payable
hereunder by either party at *** from time-to-time in effect. Such interest
shall be paid at the same time as the associated principal payment shall be
made.

 

12. Access And Audit Rights

 

A. MCA shall keep, and shall cause CIC to keep, full, true and complete records
and books of accounts together with all supporting vouchers and documents
relating to the rendition of MCA’s fulfillment services, including without
limitation, the manufacture, sales, promotion, duplication, printing, packaging,
shipping and handling of DW Videograms and DW’s distribution of DW Videograms
within the Territory

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

35



--------------------------------------------------------------------------------

(collectively, “Records”), and maintain, and cause CIC to maintain, for a period
of seven years following DW’s receipt of a Payment Report all Records relevant
thereto. Notwithstanding the foregoing, MCA shall in any event, and shall cause
CIC in any event to, keep and maintain (or deliver to DW) all of the above
mentioned materials for any longer period required to complete an open audit of
DW of which DW gives notice or in the event of an unresolved dispute with any
participant or third party related to a DW Videogram of which DW gives notice.

 

B. MCA grants DW and its agents, employees and representatives the rights, from
time-to-time at all times during the Term and for a period of *** after the
latter of the expiration of the Term and the delivery of the last Payment Report
hereunder, with reasonable prior notice to MCA and at all reasonable hours and
with reasonable frequency, to examine, audit and take excerpts from and make
copies of any such records, invoices, book of account, computer or data base
information, and all other documents or correspondence, related to the provision
of fulfillment services for DW Videograms and/or to the calculation of amounts
due to or from DW hereunder; provided, however, transactions will not be subject
to audit more than five years after delivery to DW of the Payment Report in
which such transactions are initially reported. Notwithstanding the foregoing,
DW shall only be entitled to confidential third party information to the extent
the same is reasonably necessary to resolve an issue(s) under audit; if MCA
and/or CIC refuses to supply any such information, the parties will submit to
dispute resolution pursuant to Paragraph 10 of the Master Agreement and the
“Judge” (as defined in the Master Agreement) shall impose such reasonable
procedures (including, without limitation, limiting disclosure to auditors,
redaction and in camera proceedings) as the Judge deems necessary to accord
information reasonably necessary to conduct the audit while preserving
confidentiality. DW’s audit rights hereunder shall include the right to examine
and inspect all inventory of DW Videograms in the possession or control of MCA,
CIC and any Subdistributors and/or the duplication, printing and storage
facilities used by MCA. All such audits shall, except as otherwise provided in
Paragraph 12.C. below, be at DW’s sole cost and expense.

 

C. If an audit discloses any inaccuracies or discrepancies in MCA’s and/or CIC’s
books and records with respect to the fulfillment services or the calculation of
amounts payable to or from DW, MCA and/or CIC, as applicable, shall cure such
inaccuracies and discrepancies within thirty (30) days following notice thereof.
In the event an audit shall uncover a deficiency as of the end of the period
audited, or for any period of at least six months during the period audited, in
each case equal to or greater than *** in any account owed at any time by MCA
and/or CIC, as applicable, to DW hereunder, MCA and/or CIC, as applicable, shall
immediately pay DW (i) said deficiency in full; and, (ii) all costs and expenses
in connection with such audit including, without limitation, hotel and airfare
expenses.

 

D. In the event of an audit, MCA and/or CIC, as applicable, shall provide DW and
its agents, employees and representatives with reasonable and suitable physical

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

36



--------------------------------------------------------------------------------

conditions in which to conduct such audit, including, without limitation, a desk
and chair, adequate lighting and suitable ventilation, as well as a copying
machine with which to make copies. MCA shall cause each Subdistributor to comply
with the foregoing.

 

E. Each of MCA, CIC and DW shall use reasonable efforts to conduct any audit in
an expeditious manner.

 

F. MCA/CIC Owned Businesses: With respect to the provision of fulfillment
services hereunder, any agreement with any supplier or other business entity
owned in whole or in part, directly or indirectly, by MCA and/or CIC or any CIC
Owner (“Owned Business”) shall be fair and reasonable in marketplace and on an
arm’s-length basis. MCA shall use its best efforts to audit and monitor any
agreement with an Owned Business to ensure that DW is not prejudiced in any
fashion as a result of such business being owned by MCA, and shall supply to DW
all information with respect thereto supplied to any other party for whom MCA
renders Videogram fulfillment services and/or the CIC Owners, as the case may
be, including the results of any such audit or procedure.

 

37



--------------------------------------------------------------------------------

 

SCHEDULE III

 

HOME VIDEO ACCOUNTING

9/11/96

 

Domestic (including Canada)

 

The procedure would be as follows:

 

1. On the first business day after the *** of each month, MCA will pay to DW, or
DW will pay to MCA, an amount based on:

 

  •   *** of amounts first due to MCA from customers that month from the initial
distribution of a video (i.e., excluding catalogue sales), less

 

  •   *** of expenses first payable by MCA that month.

 

2. On the first Friday (assuming it’s a business day, or the first business day
thereafter if it’s not) following the first Monday after the close of each
accounting month, MCA will pay to DW any net positive amount, or DW will pay to
MCA any net negative amount, based on:

 

  •   *** of cumulative actual receipts by MCA (as determined from information
available and recorded in the ordinary course) through the preceding accounting
month for both initial distribution and catalogue sales net of receipts included
in prior accountings (i.e., receipts are continuously trued up on a cumulative
basis on the basis of ordinary course information), less

 

  •   *** of cumulative expenses paid by MCA (as determined from information
available and recorded in the ordinary course) through the preceding accounting
month net of expenses included in prior accountings (i.e., expenses are
continuously trued up on a cumulative basis on the basis of ordinary course
information).

 

3. Returns during any month will be netted against cumulative receipts through
that month. Credits for coop advertising will reduce receipts due when issued.
The parties will negotiate in good faith and agree upon reasonable bad debt
reserves if necessary based on actual experience (the failure to agree being
subject to dispute resolution).

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

38



--------------------------------------------------------------------------------

Foreign

 

Because different territories have different due dates and the payment pattern
varies widely, we will use the following (which reflects MCA’s averages):

 

1. On the 25th of each month (assuming it’s a business day, or the first
business day thereafter if it’s not), MCA will pay to DW any positive amount, or
DW will pay to MCA any negative amount, based on:

 

  •   The sum of (i) *** of amounts first due to MCA for that month, plus (ii)
*** of amounts first due to MCA for the immediately preceding month, minus (iii)
the extent to which receipts included in prior accountings for cumulative
amounts due MCA through the second preceding month exceed cumulative actual
receipts through the immediately preceding month (as determined from information
available and recorded in the ordinary course) for such amounts due through such
second preceding month (i.e., cumulative amounts received would be continuously
trued up to cumulative amounts due through the second preceding month), less

 

  •   The sum of (a) *** of expenses first payable by MCA that month, plus (b)
*** of expenses first payable by MCA during the immediately preceding month,
minus (iii) the extent to which expenses included in prior accountings for
cumulative expenses first payable by MCA through the second preceding month
exceed cumulative actual expenses paid by MCA through the immediately preceding
month (i.e., cumulative expenses paid would be continuously trued up to
cumulative expenses first payable through the second preceding month).

 

2. To the extent relevant, returns during any month will be netted against
cumulative receipts through that month. The parties will negotiate in good faith
and agree upon reasonable bad debt reserves if necessary based on actual
experience (the failure to agree being subject to dispute resolution).

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

39



--------------------------------------------------------------------------------

 

EXHIBIT “B-1”

 

MEMORANDUM OF AGREEMENT

 

BETWEEN DREAMWORKS L.L.C. AND UNIVERSAL CITY STUDIOS. INC.

 

SUBDISTRIBUTORS

 

DW intends to enter into subdistribution agreements as it determines in its sole
discretion in those markets and territories in the “Foreign Territory” (as
defined in Exhibit “B”) in which it does not distribute the DW Videograms. With
respect to such subdistribution agreements, it is agreed as follows:

 

1. DW shall select, and may contract in its own name with, each subdistributor
(and, in this regard, DW agrees where appropriate and in DW’s sole discretion to
utilize the subdistributors which are pre-approved in Paragraph 4 below and
which CIC uses in the applicable territory(ies)).

 

2. If and to the extent required by DW, CIC will render certain fulfillment
services (e.g., manufacturing and shipping DW Videograms, collecting monies on
DW’s behalf, etc.) in connection with such subdistribution agreements, subject
in all instances to the provisions of Exhibit “B”, including provisions related
to expiration or termination of the Term. For each subdistribution agreement in
connection with which CIC renders fulfillment services, CIC shall be entitled to
a Service Fee based upon Subdistributor Revenue in the amount of *** of the
applicable Foreign Schedule Percentages (and MCA shall not be entitled to any
Service Fee in connection with same); provided, however, that Foreign Receipts
and Subdistributor Revenue will be aggregated in any event for purposes of
calculating the Foreign Receipts breakpoints for the Foreign Schedule
Percentages in Paragraph 5 of Schedule II of Exhibit “B”.

 

3. Notwithstanding the expiration of the Term as set forth in Exhibit “B” (but
not DW’s earlier termination thereof for cause as otherwise provided in Exhibit
“B”), but subject to the first sentence of Paragraph 2 above, the terms and
conditions of Exhibit “B” and this Exhibit “B-1” shall continue to apply to, and
for such limited purpose only, the Term shall be extended with respect to one or
more DW Videograms, for such additional period of time as may be required (and
solely to the extent required) by applicable subdistribution agreements entered
into pursuant to this Exhibit “B-l”.

 

4. List of Approved Subdistributors, Territories and terms of subdistribution:

 

[                    ]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

40



--------------------------------------------------------------------------------

 

SCHEDULE B-TC

 

AMENDED AND SUPPLEMENTAL TERMS AND CONDITIONS APPLICABLE TO

EXHIBIT B

 

1. Territory. “Territory” as defined in Exhibit B refers to the Domestic
Territory and the Foreign Territory.

 

a. “Domestic Territory” means the entire territorial United States and its
possessions, territories and commonwealths, including the U.S. Virgin Islands,
Puerto Rico, Guam, and the former U.S. Trust Territories of the Pacific Islands,
including the Carolina Islands, the Marshall Islands and the Mariana Islands,
Saipan and American Samoa; the Dominican Republic, the British Virgin Islands,
the Bahamas, Bermuda, Saba Island, St. Eustatius Island, St. Kitts Island, St.
Martin Island, St Maarten Island; and Canada and its possessions and
territories.

 

b. “Foreign Territory” means the entire world, excluding only:

 

  i. The Domestic Territory;

 

  ii. Republic of South Korea and the Democratic People’s Republic of North
Korea to the extent DW assigns the right to render Fulfillment Services in
connection with DW Videograms in such countries to or through DW’s Korean
shareholder or any of its Affiliates, or any of their successors or designees;
and

 

  iii.

Japan or the “German Territory”, as DW may elect. The Federal Republic of
Germany, the Republic of Austria and German-language rights in Switzerland,
Lichtenstein, Luxembourg and Alto Adige shall constitute the German Territory.
At any time during the Term, as a basis to raise additional capital, DW may
assign or grant to any third party(ies) the right and obligation to render
Fulfillment Services in connection with DW Pictures for either Japan or the
German Territory, in which event FSP shall not have the right and obligation to
render Fulfillment Services in connection with the applicable DW Pictures in the
designated territory, except as otherwise may be provided in Exhibit B;
provided, however, that DW shall provide Universal with 90 days notice prior to
the effective date of any such assignment or grant, and DW shall hold Universal
harmless from third party claims and actual out-of-pocket losses (i.e.,
excluding internal costs, profits, and/or consequential damages) resulting from
any such assignment or grant (including costs incurred in terminating personnel
as a result thereof). Notwithstanding the foregoing, DW shall have the right to
cause FSP to provide to such third party(ies) all of the Fulfillment Services
required in connection with DW Videograms in the designated territory, in which
event FSP shall be entitled to the applicable “Foreign Service Fees” set forth
in Schedule B-II of Exhibit B, calculated on the “Foreign Receipts” (as defined
in Exhibit B) derived from the applicable territory and such Foreign Receipts
shall be taken

 

41



--------------------------------------------------------------------------------

 

into account for purposes of calculating the Foreign Receipts breakpoints for
the Foreign Schedule Percentages in Schedule B-II of Exhibit B. DW and
applicable third parties shall have access to all DW Picture elements and
related materials in accordance with Exhibit B, provided DW and such third
parties shall bear all duplication, freight and delivery costs in connection
therewith.

 

2. Videogram. “Videogram” as defined in Exhibit B shall include video CDs (i.e.,
“VCDs”).

 

3. Services. FSP shall supply and render, at no cost or expense to DW, except
for FSP’s retention of the applicable Service Fees set forth in Exhibit A or
expressly set forth in Paragraphs 1.b and 5 of this Schedule B-TC, the services
(“Services”) set forth in Exhibit FS, attached hereto and incorporated herein by
reference.

 

In territories where Universal does not provide certain Fulfillment Services
contemplated under Exhibit “B” (including the Services) and DW pays the third
party costs attributable thereto (i.e., sales [e.g. Sales Agents in Italy],
marketing, finance or operations [e.g., Sales and Distribution Agreement in
Japan]), the parties agree that the fee due to Universal shall be reduced*** in
the event that Sales and/or Distribution Services are not provided in such
territory.

 

DW agrees that it will negotiate and consider in good faith an agreement for the
provision of fulfillment services by Universal for DVDs in Japan provided that
Universal is (or will be) substantially capable of providing such services to DW
as of the agreed-upon date of commencement of the provision of such services.

 

4. Self-Help; Cure. If DW believes the performance of Fulfillment Services set
forth in paragraph 1 of Exhibit FS is substandard as compared to those commonly
rendered in the industry, DW will notify Universal in writing of such belief,
including detailed substantiation of its position. Universal will have 90 days
to substantially cure such substandard performance. At the end of the cure
period, DW will either approve Universal’s remedy on the basis that it
represents a substantial cure (which approval shall not be unreasonably
withheld), or disapprove the cure. If DW disapproves the cure, and the parties
do not otherwise mutually agree, the matter shall be submitted to arbitration
pursuant to the procedures set forth herein (except that the same shall be
conducted and completed within 30 days from commencement) for determination of
the provision of services issues and the remedy, if any, therefor.

 

5. Pick, Pack & Ship; Replenishment; Returns Processing. DW shall be responsible
for the cost of pick/pack/ship services, replenishment and returns processing of
DW Videograms on a worldwide basis, whether such services are rendered by FSP or
a third party, provided that such costs in the case of FSP shall be limited to
FSP’s actual cost of providing such services, but not to exceed the most
favorable rate available to DW as charged by third parties for such services.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

42



--------------------------------------------------------------------------------

6. CIC Audit. DW and FSP agree to promptly resolve, within six months (6) months
from execution of the DW/[    ] Master Agreement, DW’s pending audit claims for
the territories of Italy, Germany, Japan, Spain, the United Kingdom and France
resulting from the audit of Cinema International Corporation B.V. by DW’s
independent auditors.

 

7. Accounting/Payments. DW and FSP agree to the following modifications with
respect to accountings and payments pursuant to Exhibit B.

 

a. All Domestic Territory and Foreign Territory video payments shall be made to
DW based on***, rather than***. Deemed Receipts, Services Expenses and Service
Fees shall be settled monthly with *** of the same due on a sixty (60) day lag
from the end of the month in which DW Videograms are shipped and billed, or
Service Expenses are incurred, and the remaining *** of the same on a ninety
(90) day lag from the end of the month in which DW Videograms are shipped and
billed, or Service Expenses are incurred. Deemed Receipts shall be defined as
gross shipments, less actual returns, sales allowances, and discounts, and
substantial unpaid receivables (provided that Universal shall promptly notify DW
of the same and the parties shall negotiate in good faith the appropriate
accounting and settlement of the same). FSP shall not establish return reserves
at any time. Notwithstanding the foregoing, the parties agree that the intent
hereof is an interest-neutral position for both parties, and if there is a
change to receivables dating that substantially effects Deemed Receipts
concerning DreamWorks Videograms, the parties shall discuss and revise in good
faith.

 

b. Foreign Receipts and Foreign Service Expenses shall be translated at the
average exchange rate in the month they are incurred. No adjustments up or down
for currency fluctuations are permitted.

 

c. Sales and returns reporting for the Domestic Territory must be made available
to DW within *** business days of FSP’s month-end close.

 

d. FSP shall provide electronic reporting to DW within *** business days of
FSP’s Foreign Territory month-end close.

 

e. Domestic and Foreign Territory reporting shall include revenue, actual
returns, and manufacturing costs by format.

 

Except as specifically provided above, all other terms and conditions set forth
in Exhibit B shall continue in full force and effect.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

43